UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULES 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2010 GRUPO TELEVISA, S.A.B. (Translation of registrant’s name into English) Av. Vasco de Quiroga No. 2000, Colonia Santa Fe 01210 Mexico, D.F. (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.) Form 20-F x Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No x (If “Yes” is marked indicate below the file number assigned to the registrant in connection with Rule 12g-3-2(b): 82.) This current report on Form 6-K is hereby incorporated by reference into the registration statement on Form F-4 of Grupo Televisa, S.A.B. (File No. 333-164595) filed on January 29, 2010. MEXICAN STOCK EXCHANGE STOCK EXCHANGE CODE: TLEVISA QUARTER:04 YEAR:2009 GRUPO TELEVISA, S.A.B. BALANCE SHEETS AS OFDECEMBER 31, 2 (Thousands of Mexican Pesos) CONSOLIDATED AUDITED INFORMATION Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR S Amount % Amount % s01 TOTAL ASSETS s02 CURRENT ASSETS 54 56 s03 CASH AND AVAILABLE INVESTMENTS 24 27 s04 ACCOUNTS AND NOTES RECEIVABLE (NET) 15 15 s05 OTHER ACCOUNTS AND NOTES RECEIVABLE (NET) 3 2 s06 INVENTORIES 5 4 s07 OTHER CURRENT ASSETS 8 8 s08 LONG-TERM ASSETS 5 3 s09 ACCOUNTS AND NOTES RECEIVABLE (NET) 0 0 0 0 s10 INVESTMENTS IN SHARES OF NON-CONSOLIDATED 0 SUBSIDIARIES, JOINT VENTURES AND ASSOCIATES 2 2 s11 OTHER INVESTMENTS 3 1 s12 PROPERTY, PLANT AND EQUIPMENT (NET) 26 25 s13 LAND AND BUILDINGS 14 14 s14 MACHINERY AND INDUSTRIAL EQUIPMENT 32 29 s15 OTHER EQUIPMENT 4 4 s16 ACCUMULATED DEPRECIATION 25 23 s17 CONSTRUCTION IN PROGRESS 2 1 s18 INTANGIBLE ASSETS AND DEFERRED CHARGES (NET) 9 9 s19 OTHER ASSETS 6 7 s20 TOTAL LIABILITIES s21 CURRENT LIABILITIES 15 17 s22 SUPPLIERS 8 8 s23 BANK LOANS 2 3 s24 STOCK MARKET LOANS 0 0 0 0 s103 OTHER LOANS WITH COST 0 0 s25 TAXES PAYABLE 1 1 s26 OTHER CURRENT LIABILITIES WITHOUT COST 4 4 s27 LONG-TERM LIABILITIES 53 50 s28 BANK LOANS 10 12 s29 STOCK MARKET LOANS 41 36 s30 OTHER LOANS WITH COST 1 2 s31 DEFERRED LIABILITIES 25 25 s32 OTHER NON-CURRENT LIABILITIES WITHOUT COST 7 9 s33 STOCKHOLDERS' EQUITY s34 NONCONTROLLING INTEREST 14 11 s35 CONTROLLING INTEREST 86 89 s36 CONTRIBUTED CAPITAL 33 31 s79 CAPITAL STOCK 23 21 s39 PREMIUM ONISSUANCE OF SHARES 10 10 s40 CONTRIBUTIONS FOR FUTURE CAPITAL INCREASES 0 0 0 0 s41 EARNED CAPITAL 53 58 s42 RETAINED EARNINGS AND CAPITAL RESERVES 62 68 s44 OTHER ACCUMULATED COMPREHENSIVE RESULT 2 1 s80 SHARES REPURCHASED BALANCE SHEETS BREAKDOWN OF MAIN CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED AUDITED INFORMATION Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR S Amount % Amount % s03 CASH AND SHORT-TERM INVESTMENTS s46 CASH s47 AVAILABLE INVESTMENTS 0 0 0 0 s07 OTHER CURRENT ASSETS s81 DERIVATIVE FINANCIAL INSTRUMENTS 0 0 s82 DISCONTINUED OPERATIONS 0 0 0 0 s83 OTHER s18 INTANGIBLE ASSETS AND DEFERRED CHARGES (NET) s48 DEFERRED EXPENSES (NET) 72 45 s49 GOODWILL 28 55 s51 OTHER 0 0 0 0 s19 OTHER ASSETS s85 DERIVATIVE FINANCIAL INSTRUMENTS 20 27 s50 DEFERRED TAXES 0 0 0 0 s104 BENEFITS TO EMPLOYEES 0 0 0 0 s86 DISCONTINUED OPERATIONS 0 0 0 0 s87 OTHER 80 73 s21 CURRENT LIABILITIES s52 FOREIGN CURRENCY LIABILITIES 38 47 s53 MEXICAN PESOS LIABILITIES 62 53 s26 OTHER CURRENT LIABILITIES WITHOUT COST s88 DERIVATIVE FINANCIAL INSTRUMENTS 0 0 0 0 s89 ACCRUED INTEREST 14 15 s68 PROVISIONS 0 0 0 0 s90 DISCONTINUED OPERATIONS 0 0 0 0 s58 OTHER CURRENT LIABILITIES 80 79 s105 BENEFITS TO EMPLOYEES 6 7 s27 LONG-TERM LIABILITIES s59 FOREIGN CURRENCY LIABILITIES 79 74 s60 MEXICAN PESOS LIABILITIES 21 26 s31 DEFERRED LIABILITIES s65 NEGATIVE GOODWILL 0 0 0 0 s67 OTHER s32 OTHER NON-CURRENT LIABILITIES WITHOUT COST s66 DEFERRED TAXES 31 35 s91 OTHER LIABILITIES IN RESPECT OF SOCIALINSURANCE 6 5 s92 DISCONTINUED OPERATIONS 0 0 0 0 s69 OTHER LIABILITIES 63 59 s79 CAPITAL STOCK s37 CAPITAL STOCK (NOMINAL) 24 24 s38 RESTATEMENT OF CAPITAL STOCK 76 76 s42 RETAINED EARNINGS AND CAPITAL RESERVES s93 LEGAL RESERVE 8 7 s43 RESERVE FOR REPURCHASE OF SHARES 0 0 0 0 s94 OTHER RESERVES 0 0 0 0 s95 RETAINED EARNINGS 71 69 s45 NET INCOME FOR THE YEAR 22 24 s44 OTHER ACCUMULATED COMPREHENSIVE RESULT s70 ACCUMULATED MONETARY RESULT 0 0 0 0 s71 RESULT FROM HOLDING NON-MONETARY ASSETS 0 0 0 0 s96 CUMULATIVE RESULT FROM FOREIGN CURRENCY TRANSLATION s97 CUMULATIVE RESULT FROM DERIVATIVE FINANCIAL INSTRUMENTS -0 0 s98 CUMULATIVE EFFECT OF DEFERRED INCOME TAXES 0 0 0 0 s100 OTHER BALANCE SHEETS OTHER CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED AUDITED INFORMATION Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR S Amount Amount s72 WORKING CAPITAL s73 PENSIONSAND SENIORITY PREMIUMS s74 EXECUTIVES (*) 39 40 s75 EMPLOYEES (*) s76 WORKERS (*) 0 0 s77 OUTSTANDING SHARES (*) s78 REPURCHASED SHARES (*) s101 RESTRICTED CASH 0 0 s102 NET DEBT OF NON-CONSOLIDATED COMPANIES (*) THESE CONCEPTS ARE STATED IN UNITS. STATEMENTS OF INCOME FROM JANUARY 1 TO DECEMBER 31, 2 (Thousands of Mexican Pesos) CONSOLIDATED AUDITED INFORMATION Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR R Amount % Amount % r01 NET SALES r02 COST OF SALES 53 53 r03 GROSS PROFIT 47 47 r04 GENERAL EXPENSES 18 16 r05 OPERATING INCOME (LOSS) 29 32 r08 OTHER INCOME AND (EXPENSE), NET r06 INTEGRAL RESULT OF FINANCING r12 EQUITYIN NET INCOME OF NON-CONSOLIDATED SUBSIDIARIES, JOINT VENTURES AND ASSOCIATES r48 NON-ORDINARY ITEMS 0 0 0 0 r09 INCOME BEFORE INCOME TAXES 19 26 r10 INCOME TAXES 6 7 r11 INCOME (LOSS) BEFORE DISCONTINUED OPERATIONS 13 18 r14 DISCONTINUED OPERATIONS 0 0 0 0 r18 CONSOLIDATED NET INCOME 13 18 r19 NONCONTROLLING INTEREST NET INCOME 1 2 r20 CONTROLLING INTEREST NET INCOME 11 16 STATEMENTS OF INCOME FROM JANUARY1 TO DECEMBER 31, 2 (Thousands of Mexican Pesos) CONSOLIDATED AUDITED INFORMATION Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR R Amount % Amount % r01 NET SALES r21 DOMESTIC 85 86 r22 FOREIGN 15 14 r23 TRANSLATED INTO DOLLARS (***) 1 1 r08 OTHER INCOME AND (EXPENSE), NET r49 OTHER INCOME AND (EXPENSE), NET 98 97 r34 EMPLOYEES' PROFIT SHARING, CURRENT r35 EMPLOYEES' PROFIT SHARING, DEFERRED 0 0 r06 INTEGRAL RESULT OF FINANCING r24 INTEREST EXPENSE r42 GAIN (LOSS) ON RESTATEMENT OF UDI'S 0 0 0 0 r45 OTHER FINANCE COSTS 0 0 0 0 r26 INTEREST INCOME r46 OTHER FINANCIAL PRODUCTS 0 0 0 0 r25 FOREIGN EXCHANGE GAIN (LOSS), NET 30 r28 RESULT FROM MONETARY POSITION 0 0 0 0 r10 INCOME TAXES r32 INCOME TAX, CURRENT 88 r33 INCOME TAX, DEFERRED 12 (***) FIGURES IN THOUSANDS OF U.S. DOLLARS AT THE EXCHANGE RATE AS OF THE END OF THE LAST REPORTED QUARTER. STATEMENTS OF INCOME OTHER CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED AUDITED INFORMATION Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR R Amount Amount r36 TOTAL SALES r37 TAX RESULT FOR THE YEAR r38 NET SALES (**) r39 OPERATING INCOME (**) r40 CONTROLLING INTEREST NET INCOME (**) r41 NET CONSOLIDATED INCOME (**) r47 OPERATIVE DEPRECIATION AND AMORTIZATION (**)RESTATED INFORMATION FOR THE LAST TWELVE MONTHS. QUARTERLY STATEMENTS OF INCOME FROM OCTOBER1 TO DECEMBER 31, 2 (Thousands of Mexican Pesos) CONSOLIDATED AUDITED INFORMATION Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR RT Amount % Amount % rt01 NET SALES rt02 COST OF SALES 53 51 rt03 GROSS PROFIT 47 49 rt04 GENERAL EXPENSES 19 16 rt05 INCOME (LOSS) AFTER GENERAL EXPENSES 28 33 rt08 OTHER INCOME AND (EXPENSE), NET rt06 INTEGRAL RESULT OF FINANCING 3 rt12 EQUITYIN NET INCOME OF NON-CONSOLIDATED SUBSIDIARIES AND ASSOCIATES 0 rt48 NON-ORDINARY ITEMS 0 0 0 0 rt09 INCOME BEFORE INCOME TAXES 12 30 rt10 INCOME TAXES 6 9 rt11 INCOME (LOSS) BEFORE DISCONTINUED OPERATIONS 6 20 rt14 DISCONTINUED OPERATIONS 0 0 0 0 rt18 NET CONSOLIDATED INCOME 6 20 rt19 NET INCOME OF MINORITY INTEREST 1 rt20 NET INCOME OF MAJORITY INTEREST 8 20 QUARTERLY STATEMENTS OF INCOME BREAKDOWN OF MAIN CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED AUDITED INFORMATION Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR RT Amount % Amount % rt01 NET SALES rt21 DOMESTIC 87 85 rt22 FOREIGN 13 15 rt23 TRANSLATED INTO DOLLARS (***) 1 0 rt08 OTHER INCOME AND (EXPENSE), NET rt49 OTHER INCOME AND (EXPENSE), NET 98 93 rt34 EMPLOYEES' PROFIT SHARING, CURRENT rt35 EMPLOYEES' PROFIT SHARING, DEFERRED 0 rt06 INTEGRAL RESULT OF FINANCING rt24 INTEREST EXPENSE rt42 GAIN (LOSS) ON RESTATEMENT OF UDI'S 0 0 0 0 rt45 OTHER FINANCE COSTS 0 0 0 0 rt26 INTEREST INCOME 43 rt46 OTHER FINANCIAL PRODUCTS 0 0 0 0 rt25 FOREIGN EXCHANGE GAIN (LOSS), NET 43 rt28 RESULT FROM MONETARY POSITION 0 0 0 0 rt10 INCOME TAXES rt32 INCOME TAX, CURRENT 44 rt33 INCOME TAX, DEFERRED 56 (***) FIGURES IN THOUSANDS OF U.S. DOLLARS AT THE EXCHANGE RATE AS OF THE END OF THE LAST REPORTED QUARTER. QUARTERLY STATEMENTS OF INCOME OTHER CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED AUDITED INFORMATION Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR RT Amount Amount rt47 OPERATIVE DEPRECIATION AND AMORTIZATION STATEMENTS OF CASH FLOWS (INDIRECT METHOD) MAIN CONCEPTS (Thousands of Mexican Pesos) Final Printing AUDITED INFORMATION CONSOLIDATED REF CONCEPTS CURRENT YEAR PREVIOUS YEAR E Amount Amount OPERATING ACTIVITIES e01 INCOME (LOSS) BEFORE INCOME TAXES e02 + (-) ITEMS NOT REQUIRING CASH e03 + (-) ITEMS RELATED TO INVESTING ACTIVITIES e04 + (-) ITEMS RELATED TO FINANCING ACTIVITIES e05 CASH FLOW BEFORE INCOME TAX e06 CASH FLOWS PROVIDED OR USED IN OPERATION e07 NET CASH FLOWS PROVIDED BY OPERATING ACTIVITIES INVESTING ACTIVITIES e08 NET CASH FLOWS FROM INVESTING ACTIVITIES e09 CASH IN EXCESS (REQUIRED) FOR FINANCING ACTIVITIES FINANCING ACTIVITIES e10 NET CASH FLOWS FROM FINANCING ACTIVITIES e11 NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS e12 TRANSLATION DIFFERENCES IN CASH AND CASH EQUIVALENTS e13 CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD e14 CASH AND CASH EQUIVALENTS AT END OF PERIOD STATEMENTS OF CASH FLOWS (INDIRECT METHOD) ANALYSIS OF MAIN CONCEPTS (Thousands of Mexican Pesos) Final Printing AUDITED INFORMATION CONSOLIDATED REF CONCEPTS CURRENT YEAR PREVIOUS YEAR E Amount Amount e02 + (-) ITEMS NOT REQUIRING CASH e15 + ESTIMATES FOR THE PERIOD e16 + PROVISIONS FOR THE PERIOD - - e17 + (-) OTHER UNREALIZED ITEMS e03 + (-) ITEMS RELATED TO INVESTING ACTIVITIES e18 + DEPRECIATION AND AMORTIZATION FOR THE PERIOD * e19 (-) + GAIN OR LOSS ON SALE OF PROPERTY, PLANT AND EQUIPMENT - - e20 + IMPAIRMENT LOSS e21 (-) + EQUITY IN RESULTS OF ASSOCIATES AND JOINT VENTURES e22 (-) DIVIDENDS RECEIVED - - e23 (-) INTEREST INCOME - e24 (-) + OTHER ITEMS e04 + (-) ITEMS RELATED TO FINANCING ACTIVITIES e25 + ACCRUED INTEREST e26 + (-) OTHER ITEMS e06 CASH FLOWS PROVIDED OR USED IN OPERATION e27 + (-) DECREASE (INCREASE) IN ACCOUNTS RECEIVABLE e28 + (-) DECREASE (INCREASE) IN INVENTORIES e29 + (-) DECREASE (INCREASE) IN OTHER ACCOUNTS RECEIVABLE e30 + (-) INCREASE (DECREASE) IN SUPPLIERS e31 + (-) INCREASE (DECREASE) IN OTHER LIABILITIES e32 + (-) INCOME TAXES PAID OR RETURNED e08 NET CASH FLOWS FROM INVESTING ACTIVITIES e33 - PERMANENT INVESTMENT IN SHARES e34 + DISPOSITION OF PERMANENT INVESTMENT IN SHARES e35 -INVESTMENT IN PROPERTY, PLANT AND EQUIPMENT e36 + SALE OF PROPERTY, PLANT AND EQUIPMENT e37 -INVESTMENT IN INTANGIBLE ASSETS e38 + DISPOSITION OF INTANGIBLE ASSETS - - e39 - OTHER PERMANENT INVESTMENTS - - e40 + DISPOSITION OF OTHER PERMANENT INVESTMENTS - - e41 + DIVIDEND RECEIVED - - e42 + INTEREST RECEIVED - - e43 + (-) DECREASE (INCREASE) ADVANCES AND LOANS TO THIRD PARTIES - - e44 + (-) OTHER ITEMS e10 NET CASH FLOWS FROM FINANCING ACTIVITIES e45 + BANK FINANCING - e46 + STOCK MARKET FINANCING e47 + OTHER FINANCING - - e48 (-) BANK FINANCING AMORTIZATION e49 (-) STOCK MARKET FINANCING AMORTIZATION - e50 (-) OTHER FINANCING AMORTIZATION e51 + (-) INCREASE (DECREASE) IN CAPITAL STOCK - - e52 (-) DIVIDENDS PAID e53 + PREMIUM ON ISSUANCE OF SHARES - - e54 + CONTRIBUTIONS FOR FUTURE CAPITAL INCREASES - - e55 - INTEREST EXPENSE e56 - REPURCHASE OF SHARES e57 + (-) OTHER ITEMS * IN CASE THIS AMOUNT IS DIFFERENT FROM THE R47 ACCOUNT, IT WILL HAVE TO EXPLAIN IN NOTES. STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY CONSOLIDATED AUDITED INFORMATION Final Printing CONCEPTS CONTRIBUTED CAPITAL EARNED CAPITAL NONCONTROLLING INTEREST TOTAL STOCKHOLDERS’ EQUITY CAPITAL STOCK ISSUED ADDITIONAL PAID-IN CAPITAL RETAINED EARNINGS ACCUMULATED OTHER COMPREHENSIVE RESULT TOTAL CONTROLLING INTEREST RESERVES EARNINGS (LOSSES) TO APPLY RESULT FROM HOLDING NON-MONETARY ASSETS AND DEFERRED INCOME TAXES OTHER COMPREHENSIVE RESULT BALANCE AT DECEMBER 31, 2007 APPLICATION OF THE RESULT OF THE EXERCISE TO ACCUMULATED RESULTS 0 0 0 0 0 0 CONSTITUTION OF RESERVES 0 0 0 0 0 0 0 0 0 DIVIDENDS 0 0 0 0 0 0 SHARE CANCELLATION 0 0 0 0 0 0 REPURCHASE OF SHARES 0 0 0 0 0 0 RESERVE FOR THE ACQUISITION OF SHARES 0 0 0 0 0 0 (DECREASE) INCREASE IN PREMIUM ON ISSUANCE OF SHARES 0 0 0 0 0 0 0 0 0 (DECREASE) INCREASE IN NONCONTROLLING INTEREST 0 0 0 0 0 0 0 COMPREHENSIVE INCOME (*) 0 0 0 0 BALANCE AT DECEMBER 31, 2008 0 RECLASSIFICATION INITIAL BALANCES RESULT FOR HOLDING OF MONETARY ASSETS AND DEFERRED TAX ON INCOME 0 0 0 0 0 0 0 0 0 APPLICATIONOF THE RESULT OF THE EXERCISE TO ACCUMULATED RESULTS 0 0 0 0 0 0 CONSTITUTION OF RESERVES 0 0 0 0 0 0 0 0 0 DIVIDENDS 0 0 0 0 0 0 SHARE CANCELLATION 0 0 0 0 0 0 REPURCHASE OF SHARES 0 0 0 0 0 0 RESERVE FOR THE ACQUISITION OF SHARES 0 0 0 0 0 0 0 0 0 (DECREASE) INCREASE IN PREMIUM ON ISSUANCE OF SHARES 0 0 0 0 0 0 0 0 0 (DECREASE) INCREASE IN NONCONTROLLING INTEREST 0 0 0 0 0 0 0 COMPREHENSIVE INCOME (*) 0 0 0 0 0 BALANCE AT DECEMBER 31, 2009 0 (*) INCLUDES EARNED AND RECYCLED. RATIOS CONSOLIDATED AUDITED INFORMATION Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR P YIELD p01 NET INCOME TO NET SALES % % p02 NET INCOME TO STOCKHOLDERS' EQUITY (**) % % p03 NET INCOME TO TOTAL ASSETS (**) % % p04 CASH DIVIDENDS TO PREVIOUS YEAR NET INCOME % % p05 RESULT FROM MONETARY POSITION TO NET INCOME % % ACTIVITY p06 NET SALES TO NET ASSETS (**) times times p07 NET SALES TO FIXED ASSETS (**) times times p08 INVENTORIES TURNOVER (**) times times p09 ACCOUNTS RECEIVABLE IN DAYS OF SALES days days p10 PAID INTEREST TO TOTAL LIABILITIES WITH COST (**) % % LEVERAGE p11 TOTAL LIABILITIES TO TOTAL ASSETS % % p12 TOTAL LIABILITIES TO STOCKHOLDERS' EQUITY times times p13 FOREIGN CURRENCY LIABILITIES TO TOTAL LIABILITIES % % p14 LONG-TERM LIABILITIES TO FIXED ASSETS % % p15 OPERATING INCOME TO INTEREST PAID times times p16 NET SALES TO TOTAL LIABILITIES (**) times times LIQUIDITY p17 CURRENT ASSETS TO CURRENT LIABILITIES times times p18 CURRENT ASSETS LESS INVENTORY TO CURRENT LIABILITIES times times p19 CURRENT ASSETS TO TOTAL LIABILITIES times times p20 AVAILABLE ASSETS TO CURRENT LIABILITIES % % (**)FOR THESE RATIOS THE DATA TAKE INTO CONSIDERATION THE LAST TWELVE MONTHS. DATA PER SHARE CONSOLIDATED AUDITED INFORMATION Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR D Amount Amount d01 BASIC PROFIT PER ORDINARY SHARE (**) $ $ 0.02 d02 BASIC PROFIT PER PREFERRED SHARE (**) $ $ 0.00 d03 DILUTED PROFIT PER ORDINARY SHARE (**) $ $ 0.00 d04 EARNINGS (LOSS) BEFORE DISCONTINUED OPERATIONS PER COMMON SHARE (**) $ $ 0.03 d05 DISCONTINUED OPERATION EFFECT ON EARNING (LOSS) PER SHARE (**) $ $ 0.00 d08 CARRYING VALUE PER SHARE $ $ 0.13 d09 CASH DIVIDEND ACCUMULATED PER SHARE $ $ 0.01 d10 DIVIDEND IN SHARES PER SHARE shares 0.00 shares d11 MARKET PRICE TO CARRYING VALUE times 2.66 times d12 MARKET PRICE TO BASIC PROFIT PER ORDINARY SHARE (**) times 14.46 times d13 MARKET PRICE TO BASIC PROFIT PER PREFERRED SHARE (**) times 0.00 times (**) TO CALCULATE THE DATA PER SHARE USE THE NET INCOME FOR THE LAST TWELVE MONTHS. FINANCIAL STATEMENT NOTES1 CONSOLIDATED AUDITED INFORMATION Final Printing S03:CASH AND AVAILABLE INVESTMENTS INCLUDES CASH AND CASH EQUIVALENTS FOR PS. 28,718,,133,, 2, RESPECTIVELY. S07:OTHER CURRENT ASSETS INCLUDES TEMPORARY INVESTMENTS FOR PS. 8,902,,321,, 2, RESPECTIVELY. S31:DEFERRED LIABILITIES INCLUDES PS. 19,858,,098,, 2, RESPECTIVELY, OF A SHORT-TERM NATURE. S: BALANCE SHEET CERTAIN RECLASSIFICATIONS HAVE BEEN MADE TO DECEMBER 31, 2, 2009 PRESENTATION. (1) THE REPORT CONTAINS THE NOTES CORRESPONDING TO THE FINANCIAL STATEMENT AMOUNTS, INCLUDING THEIR BREAKDOWN OF MAIN CONCEPTS AND OTHER CONCEPTS. DERIVATIVE FINANCIAL INSTRUMENTS1 CONSOLIDATED AUDITED INFORMATION Final Printing PLEASE REFER TO OUR FORM 6-K FILED ON MARCH 2, 2010. (1 ) THE REPORT CONTAINS THE NOTES CORRESPONDING TO THE FINANCIAL STATEMENT AMOUNTS, INCLUDING THEIR BREAKDOWN OF MAIN CONCEPTS AND OTHER CONCEPTS. ANALYSIS OF PAID CAPITAL STOCK CONSOLIDATED AUDITED INFORMATION Final Printing CAPITAL STOCK NUMBER OF SHARES (Thousands of Mexican Pesos) NOMINAL VALID FIXED VARIABLE FREE SERIES VALUE COUPON PORTION PORTION MEXICAN SUBSCRIPTION FIXED VARIABLE A 0 0 0 0 B 0 0 0 0 D 0 0 0 0 L 0 0 0 0 TOTAL 0 0 TOTAL NUMBER OF SHARES REPRESENTING THE PAID CAPITAL STOCK ON THE DATE OF THE INFORMATION : NOTES: THE TABLE ABOVE REFLECTS OUTSTANDING SHARES PLUS THE SHARES REPURCHASED AND REPRESENTS THE TOTAL NUMBER OF SHARES ISSUED. SEE NOTE 5TO CONSOLIDATED FINANCIAL STATEMENTS. EFFECTIVE MARCH 22, 2006, CHANGEFROM 20 TO 5 CPOS, REPRESENTING EACH GDS. GENERAL DATA OF ISSUER COMPANY'S NAME: GRUPO TELEVISA, S.A.B. ADDRESS: AV. VASCO DE QUIROGA # 2000 NEIGHBORHOOD: SANTA FE ZIP CODE: CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-20-00 FAX: 5261-24-94 INTERNET ADDRESS: www.televisa.com.mx TAX DATA OF THE ISSUER COMPANY TAX CODE: GTE901219GK3 ADDRESS: AV. VASCO DE QUIROGA # 2000 NEIGHBORHOOD: SANTA FE ZIP CODE: CITY AND STATE: MÉXICO, D.F. EXECUTIVES DATA BMV POSITION: CHAIRMAN OF THE BOARD POSITION: CHAIRMAN OF THE BOARD NAME: SR. EMILIO FERNANDO AZCÁRRAGA JEAN ADDRESS: AV. CHAPULTEPEC # 28 PISO 1 NEIGHBORHOOD: DOCTORES ZIP CODE: CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-20-00 FAX: 5261-20-00 E-MAIL: ir@televisa.com.mx BMV POSITION: GENERAL DIRECTOR POSITION: PRESIDENT AND CHIEF EXECUTIVE OFFICER NAME: SR. EMILIO FERNANDO AZCÁRRAGA JEAN ADDRESS: AV. CHAPULTEPEC # 28 PISO 1 NEIGHBORHOOD: DOCTORES ZIP CODE: CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-20-00 FAX: 5261-20-00 E-MAIL: ir@televisa.com.mx BMV POSITION: FINANCE DIRECTOR POSITION: CHIEF FINANCIAL OFFICER NAME: LIC. SALVIFOLCH VIADERO ADDRESS: AV. VASCO DE QUIROGA # 2 NEIGHBORHOOD: SANTA FE ZIP CODE: CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-25-80 FAX: 5261-20-39 E-MAIL: sfolch@televisa.com.mx BMV POSITION: RESPONSIBLE FOR SENDING CORPORATE INFORMATION POSITION: VICE PRESIDENT - LEGAL AND GENERAL COUNSEL NAME: LIC. JOAQUÍN BALCÁRCEL SANTA CRUZ ADDRESS: AV. VASCO DE QUIROGA # 2 NEIGHBORHOOD: SANTA FE ZIP CODE: CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-24-33 FAX: 5261-25-46 E-MAIL: jbalcarcel@televisa.com.mx BMV POSITION: RESPONSIBLE FOR SENDING SHARE REPURCHASE INFORMATION POSITION: DIRECTOR FINANCIAL OFFICER NAME: LIC. GUADALUPE PHILLIPS MARGAIN ADDRESS: AV. VASCO DE QUIROGA # 2 NEIGHBORHOOD: SANTA FE ZIP CODE: CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-21-35 FAX: 5261-25-24 E-MAIL: gphilips@televisa.com.mx BMV POSITION: RESPONSIBLE FOR LEGAL MATTERS POSITION: VICE PRESIDENT - LEGAL AND GENERAL COUNSEL NAME: LIC. JOAQUÍN BALCÁRCEL SANTA CRUZ ADDRESS: AV. VASCO DE QUIROGA # 2 NEIGHBORHOOD: SANTA FE ZIP CODE: CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-24-33 FAX: 5261-25-46 E-MAIL: jbalcarcel@televisa.com.mx BMV POSITION: RESPONSIBLE FOR SENDING FINANCIAL INFORMATION POSITION: DIRECTOR OF CORPORATE FINANCIAL INFORMATION NAME: C.P.C. JOSÉ RAÚL GONZÁLEZ LIMA ADDRESS: AV. VASCO DE QUIROGA # 2 NEIGHBORHOOD: SANTA FE ZIP CODE: CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-25-77 FAX: 5261-20-43 E-MAIL: rglima@televisa.com.mx BMV POSITION: RESPONSIBLE FOR SENDING RELEVANT EVENTS POSITION: DIRECTOR OF INVESTOR RELATIONS NAME: LIC. CARLOS MADRAZO VILLASEÑOR ADDRESS: AV. VASCO DE QUIROGA # 2 NEIGHBORHOOD: SANTA FE ZIP CODE: CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-24-45 FAX: 5261-24-94 E-MAIL: cmadrazov@televisa.com.mx BMV POSITION: RESPONSIBLE OF INFORMATION TO INVESTORS POSITION: DIRECTOR OF INVESTOR RELATIONS NAME: LIC. CARLOS MADRAZO VILLASEÑOR ADDRESS: AV. VASCO DE QUIROGA # 2 NEIGHBORHOOD: SANTA FE ZIP CODE: CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-24-45 FAX: 5261-24-94 E-MAIL: cmadrazov@televisa.com.mx BMV POSITION: SECRETARY OF THE BOARD OF DIRECTORS POSITION: EXTERNAL GENERAL COUNSEL NAME: LIC. RICARDO MALDONADO YÁÑEZ ADDRESS: MONTES URALES # 505, PISO 3 NEIGHBORHOOD: LOMAS DE CHAPULTEPEC ZIP CODE: CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5201-74-47 FAX: 5520-10-65 E-MAIL: rmaldonado@macf.com.mx BMV POSITION: RESPONSIBLE FOR PAYMENT POSITION: DIRECTOR OF CORPORATE FINANCIAL INFORMATION NAME: C.P.C. JOSÉ RAÚL GONZÁLEZ LIMA ADDRESS: AV. VASCO DE QUIROGA # 2 NEIGHBORHOOD: SANTA FE ZIP CODE: CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-25-77 FAX: 5261-20-43 E-MAIL: rglima@televisa.com.mx BOARD OF DIRECTORS POSITION: PRESIDENT NAME: EMILIO FERNANDO AZCÁRRAGA JEAN POSITION: DIRECTOR NAME: EMILIO FERNANDO AZCÁRRAGA JEAN POSITION: DIRECTOR NAME: ALFONSO DE ANGOITIA NORIEGA POSITION: DIRECTOR NAME: JULIO BARBA HURTADO POSITION: DIRECTOR NAME: JOSÉ ANTONIO BASTÓN PATIÑO POSITION: DIRECTOR NAME: MANUEL J. CUTILLAS COVANI POSITION: DIRECTOR NAME: MICHAEL LARSON POSITION: DIRECTOR NAME: FERNANDO SENDEROS MESTRE POSITION: DIRECTOR NAME: BERNARDO GÓMEZ MARTÍNEZ POSITION: DIRECTOR NAME: CLAUDIO X. GONZÁLEZ LAPORTE POSITION: DIRECTOR NAME: ENRIQUE KRAUZE KLEINBORT POSITION: DIRECTOR NAME: ALEJANDRO QUINTERO ÍÑIGUEZ POSITION: DIRECTOR NAME: FRANCISCO JOSÉ CHÉVEZ ROBELO POSITION: DIRECTOR NAME: CARLOS FERNÁNDEZ GONZÁLEZ POSITION: DIRECTOR NAME: JOSÉ ANTONIO FERNÁNDEZ CARBAJAL POSITION: DIRECTOR NAME: LORENZO ALEJANDRO MENDOZA GIMÉNEZ POSITION: DIRECTOR NAME: PEDRO CARLOS ASPE ARMELLA POSITION: DIRECTOR NAME: ALBERTO BAILLERES GONZÁLEZ POSITION: DIRECTOR NAME: ROBERTO HERNÁNDEZ RAMÍREZ POSITION: DIRECTOR NAME: GERMÁN LARREA MOTA VELASCO POSITION: DIRECTOR NAME: ENRIQUE FRANCISCO J. SENIOR HERNÁNDEZ POSITION: ALTERNATE DIRECTOR NAME: JOAQUÍN BALCÁRCEL SANTA CRUZ POSITION: ALTERNATE DIRECTOR NAME: SALVI RAFAEL FOLCH VIADERO POSITION: ALTERNATE DIRECTOR NAME: JORGE AGUSTÍN LUTTEROTH ECHEGOYEN POSITION: ALTERNATE DIRECTOR NAME: RAFAEL CARABIAS PRÍNCIPE POSITION: ALTERNATE DIRECTOR NAME: LEOPOLDO GÓMEZ GONZÁLEZ BLANCO POSITION: ALTERNATE DIRECTOR NAME: FÉLIX JOSÉ ARAUJO RAMÍREZ POSITION: ALTERNATE DIRECTOR NAME: JOSÉ LUIS FERNÁNDEZ FERNÁNDEZ POSITION: ALTERNATE DIRECTOR NAME: RAÚL MORALES MEDRANO POSITION: ALTERNATE DIRECTOR NAME: ALBERTO MONTIEL CASTELLANOS POSITION: ALTERNATE DIRECTOR NAME: HERBERT ALLEN III POSITION: SECRETARY OF THE BOARD OF DIRECTORS NAME: RICARDO MALDONADO YÁÑEZ ANALYSIS OF INVESTMENTS IN SHARES SUBSIDIARIES CONSOLIDATED AUDITED INFORMATION Final Printing NUMBER % COMPANY NAME MAIN ACTIVITIES OF SHARES OWNERSHIP 1 CABLESTAR, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 2 CORPORATIVO VASCO DE QUIROGA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 3 CVQ ESPECTACULOS, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 4 DTH EUROPA, S.A. PROMOTION AND DEVELOPMENT OF COMPANIES 5 EDITORA FACTUM, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 6 EDITORIAL TELEVISA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 7 EN VIVO US HOLDING, LLC PROMOTION AND DEVELOPMENT OF COMPANIES 1 8 FACTUM MAS, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 9 GRUPO DISTRIBUIDORAS INTERMEX, S.A. DE C.V. DISTRIBUTION OF BOOKS AND MAGAZINES 10 GRUPO TELESISTEMA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 11 KAPA CAPITAL, S.A. DE C.V. SOFOM E.N.R. PROMOTION AND DEVELOPMENT OF COMPANIES 12 KASITUM, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 13 MULTIMEDIA TELECOM, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 14 PAXIA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 15 PROMO-INDUSTRIAS METROPOLITANAS, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 16 SOMOS TELEVISA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 17 SISTEMA RADIOPOLIS, S.A. DE C.V. COMMERCIALIZATION OF RADIO PROGRAMMING 18 TELEPARABOLAS, S.L. TV CABLE COMMERCIALIZATION 19 TELESISTEMA MEXICANO, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 20 TELEVISA ARGENTINA, S.A. COMMERCIAL OPERATION OF TELEVISION 21 TELEVISA ENTERPRISES, INC. PROMOTION AND DEVELOPMENT OF COMPANIES 22 TELEVISA JUEGOS, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 23 TELEVISA USA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 49 24 TELEVISION INDEPENDIENTE DE MEXICO, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 25 TSM CAPITAL, S.A. DE C.V. SOFOM E.N.R. PROMOTION AND DEVELOPMENT OF COMPANIES 26 CAPITALIZED INTEGRAL COST OF FINANCING FOR THE YEARS 1994, 1995, 1 - - ANALYSIS OF INVESTMENTS IN SHARES ASSOCIATES CONSOLIDATED AUDITED INFORMATION Final Printing TOTAL AMOUNT NUMBER % (Thousands of Mexican Pesos) COMPANY NAME MAIN ACTIVITIES OF SHARES OWNERSHIP ACQUISITION BOOK COST VALUE 1 ARGOS COMUNICACION, S.A. DE C.V. OPERATION AND/OR BROADCASTING OF T.V. 2 PRODUCTORA Y COMERC. DE TV, S.A. DE C.V. TV CABLE TRANSMISSION 49 49 3 CABLE SISTEMA DE VICTORIA, S.A. DE C.V. TV CABLE TRANSMISSION 1 4 CENTROS DE CONOCIMIENTO TECNOLOGICO, S.A. DE C.V. EDUCATION 5 COMUNICABLE, S.A. DE C.V. TV CABLE TRANSMISSION 1 6 COMUNICABLE DE VALLE HERMOSO 7 S.A. DE C.V. TV CABLE TRANSMISSION 1 8 CONTROLADORA VUELA COMPAÑÍA DE AVIACIÓN, S.A. DE C.V. CARRIER AIRLINE 9 CORPORATIVO TD SPORTS, S.A. DE C.V. COMMERCIALIZATION OF TELEVISION PROGRAMMING 10 DIBUJOS ANIMADOS MEXICANOS DIAMEX, S.A. DE C.V. PRODUCTION OF ANIMATED CARTOONS 11 EDITORIAL CLIO, LIBROS Y VIDEOS, S.A. DE C.V. PUBLISHING AND PRINTING OF BOOKS AND MAGAZINES 12 ENDEMOL LATINO, N.A., LLC COMMERCIALIZATION OF TELEVISION PROGRAMMING 1 13 ENDEMOL MEXICO, S.A. DE C.V. COMMERCIALIZATION OF TELEVISION PROGRAMMING 25 14 GESTORA DE INVERSIONES AUDIOVISUALES LA SEXTA, S.A. COMMERCIALIZATION OF TELEVISION PROGRAMMING 15 MAS FONDOS, S.A. DE C.V. MUTUAL FUND DISTRIBUTION COMPANY 16 OCESA ENTRETENIMIENTO, S.A. DE C.V. LIVE ENTERTAINMENT IN MEXICO 17 TELECABLE DE MATEHUALA S.A. DE C.V. TV CABLE TRANSMISSION 1 18 TELEVISORA DEL YAQUI, S.A. DE C.V. OPERATION AND/OR BROADCASTING OF T.V. TOTAL INVESTMENT IN ASSOCIATES OTHER PERMANENT INVESTMENTS TOTAL CREDITS BREAKDOWN (Thousands of Mexican Pesos) CONSOLIDATED AUDITED INFORMATION Final Printing AMORTIZATION OF CREDITS DENOMINATED IN PESOS (Thousands of $) AMORTIZATION OF CREDITS IN FOREIGN CURRENCY (Thousands of $) CREDIT TYPE / WITH FOREIGN DATE OF AMORTIZATION INTEREST TIME INTERVAL TIME INTERVAL INSTITUTION INSTITUTION CONTRACT DATE RATE CURRENT UNTIL 1 UNTIL 2 UNTIL 3 UNTIL 4 UNTIL 5 CURRENT UNTIL 1 UNTIL 2 UNTIL 3 UNTIL 4 UNTIL 5 YEAR YEAR YEAR YEAR YEAR YEAR YEAR YEAR YEAR YEAR YEAR YEAR BANKS FOREIGN TRADE SECURED COMMERCIAL BANKS BANAMEX, S.A. NA 4/20/2006 4/20/2016 INBURSA, S.A. NA 10/22/2004 4/23/2012 SANTANDER SERFIN NA 4/21/2006 4/21/2016 TIIE+.24 BANCO MERCANTIL DEL NORTE,S.A. NA 1/16/2005 1/15/2010 8.35% BANCO MERCANTIL DEL NORTE,S.A. NA 8/16/2005 3/29/2010 TIIE+1.50 BANAMEX, S.A. NA 10/2/2009 3/31/2010 TIIE+2.20 JP MORGAN CHASE BANK, NA YES 12/21/2007 12/21/2012 3MLIBOR+.525 BANK OF AMERICA YES 3/31/2000 3/31/2010 LIBOR+1.25 JP MORGAN CHASE BANK, NA YES 12/1/2007 12/19/2012 3MLIBOR+.600 OTHER TOTAL BANKS - STOCK MARKET LISTED STOCK EXCHANGE UNSECURED SECURED PRIVATE PLACEMENTS UNSECURED HOLDERS NA 5/9/2007 5/11/2037 HOLDERS YES 9/14/2001 9/13/2011 HOLDERS YES 3/11/2002 3/11/2032 HOLDERS YES 3/18/2005 3/18/2025 HOLDERS YES 5/6/2008 5/15/2018 HOLDERS YES 11/15/2005 11/15/2015 HOLDERS YES 11/23/2009 1/15/2040 SECURED TOTAL STOCK MARKET 0 0 0 0 0 0 0 0 0 SUPPLIERS VARIOUS NA 12/31/2009 12/31/2010 0 0 0 0 0 VARIOUS YES 9/30/2009 9/30/2010 0 0 0 0 0 TOTAL SUPPLIERS 0 0 0 0 0 0 0 0 0 0 OTHER LOANS WITH COST (S) VARIOUS NA 6/1/2009 8/1/2013 VARIOUS 0 0 VARIOUS YES 5/1/2007 11/15/2022 VARIOUS TOTAL OTHER LOANS WITH COST 0 0 0 OTHER CURRENT LIABILITIES WITHOUT COST (S26) VARIOUS NA 0 VARIOUS YES 0 TOTAL CURRENT LIABILITIES WITHOUT COST 0 - TOTAL - - NOTES THE EXCHANGE RATES FOR THE CREDITS DENOMINATEDIN FOREIGN CURRENCY WERE AS FOLLOWS: $ PESOS PER U.S. DOLLAR PESOS PER CHILEAN PESO IT DOESN'T INCLUDE LIABILITIES OF TAXES PAYABLE IN FOREIGN CURRENCY AND MEXICAN PESOS (REF S25 TAXES PAYABLE) OF PS.70,,735, RESPECTIVELY, FOR EFFECTS OF VALIDATION OF THE SYSTEM. MONETARY FOREIGN CURRENCY POSITION (Thousands of Mexican Pesos) CONSOLIDATED AUDITED INFORMATION Final Printing DOLLARS (1) OTHER CURRENCIES (1) TOTAL TRADE BALANCE THOUSANDS THOUSANDS THOUSANDS THOUSANDS THOUSANDS OF DOLLARS OF PESOS OF DOLLARS OF PESOS OF PESOS MONETARY ASSETS LIABILITIES POSITION SHORT-TERM LIABILITIES POSITION LONG-TERM LIABILITIES POSITION NET BALANCE NOTES MONETARYASSETS INCLUDEU.S.$61,911,-TERM HELD-TO-MATURITY INVESTMENTS AND U.S.$216,090,-FOR-SALE INVESTMENTS. (1)THE EXCHANGE RATES USED FOR TRANSLATION WERE AS FOLLOWS : PS. PESOS PER U.S. DOLLAR PESOS PER EURO PESOS PER CANADIAN DOLLAR PESOS PER ARGENTINEAN PESO PESOS PER URUGUAYAN PESO PESOS PER PANAMANIAN BALBOA PESOS PER CHILEAN PESO PESOS PER COLOMBIAN PESO PESOS PER PERUVIAN NUEVO SOL PESOS PER SWISS FRANC PESOS PER STRONG BOLIVAR PESOS PER BRAZILIAN REAL PESOS PER STERLING LIBRA PESOS PER CHINESE YUAN PESOS PER JAPANESE YEN PESOS PER AUSTRALIAN DOLLAR PESOS PER SWEDISH KRONA THE FOREIGN CURRENCY OF LONG-TERMLIABILITIES FOR PS.36,856,: REF. S27 LONG-TERM LIABILITIES PS. REF. S69 OTHER LONG-TERM LIABILITIES PS. DEBT INSTRUMENTS CONSOLIDATED AUDITED INFORMATION Final Printing FINANCIAL RESTRICTIONS OF LONG -TERM DEBT SECURITIES THE AGREEMENTS OF THE U.S.$(OF WHICH APPROXIMATELY U.S.$71.9 MILLION ARE OUTSTANDING AS OF DECEMBER 31, 2009), U.S.$, U.S.$, U.S.$, PS. 4,, AND U.S.$, S.A.B. WITH MATURITY IN 2011, 2018, 2025, 2032, 2, RESPECTIVELY, CONTAINS CERTAIN COVENANTS THAT LIMIT THE ABILITY OF THE COMPANY AND ITS SUBSIDIARIES ENGAGED IN TELEVISION OPERATIONS TO INCUR OR ASSUME LIENS, PERFORM SALE AND LEASEBACK TRANSACTIONS, AND CONSUMMATE CERTAIN MERGERS, CONSOLIDATIONS OR SIMILAR TRANSACTIONS. THE AGREEMENT OF THE U.S.$, ISSUED BY CABLEMÁS, S.A. DE C.V. (“CABLEMÁS”), WITH MATURITY IN 2015, CONTAINS CERTAIN COVENANTS THAT LIMITTHE ABILITY OF CABLEMÁS AND ITS RESTRICTED SUBSIDIARIES WITH RESPECT TO INDEBTEDNESS,RESTRICTED PAYMENTS, DIVIDENDS, INVESTMENTS, ASSET SALES, AND CERTAIN MERGERS AND CONSOLIDATIONS. COMPLIANCE OF FINANCIAL RESTRICTIONS AT DECEMBER 31, 2009, THE GROUP WAS IN COMPLIANCE WITH THE FINANCIAL RESTRICTIONS OF THE CONTRACTS RELATED TO THE LONG-TERM SENIOR NOTES DESCRIBED ABOVE. PLANTS, COMMERCE CENTERS OR DISTRIBUTION CENTERS CONSOLIDATED AUDITED INFORMATION Final Printing PLANT OR CENTER ECONOMIC ACTIVITY PLANT UTILIZATION CAPACITY (%) TELEVISION: 0 0 CORPORATIVO SANTA FE HEADQUARTERS 0 0 TELEVISA SAN ANGEL PRODUCTION AND BROADCASTING PROGRAMMING. 0 0 TELEVISA CHAPULTEPEC PRODUCTION AND BROADCASTING PROGRAMMING. 0 0 REAL ESTATE LAND AND UNOCCUPIED BUILDING, 0 0 PARKING LOTS, ADMINISTRATIVE 0 0 OFFICES, RADIO ANTENNAS, 0 0 TELEVISION STATION FACILITIES. 0 0 TRANSMISSION STATIONS BROADCAST STATIONS. 0 0 PUBLISHING: 0 0 EDITORIALS ADMINISTRATION, SALES, PRODUCTION, 0 0 STORAGE AND DISTRIBUTION OF 0 0 MAGAZINES AND NEWSPAPERS. 0 0 RADIO: 0 0 SISTEMA RADIOPOLIS, S.A. DE C.V. BROADCAST STATIONS. 0 0 CABLE TELEVISION: 0 0 CABLEVISION, S.A. DE C.V. CABLE TELEVISION, SIGNAL CONDUCTION 0 0 AND TRANSMISSION EQUIPMENT. 0 0 OTHER BUSINESSES: 0 0 IMPULSORA DEL DEPORTIVO - SOCCER, SOCCER TEAMS, TRAINING 0 0 NECAXA, S.A. DE C.V. AND CLUB FACILITIES, ADMINISTRATIVE OFFICES AND 0 0 DE FUTBOL AMERICA, S.A. DE C.V. THE AZTECA STADIUM. 0 0 NOTES MAIN RAW MATERIALS CONSOLIDATED AUDITED INFORMATION Final Printing MAIN DOM. COST MAIN RAW SUPPLIERS ORIGIN SUBST. PRODUCTION (%) PROGRAMS AND FILMS ALAMEDA FILMS, S.A DE C.V. DOMESTIC CHURUBUSCO, S.A.DE C.V. DOMESTIC CINEMATO GRAFICA, RODRIGUEZ, S.A.DE C.V. DOMESTIC DIANA INTERNACIONAL FILMS, S.A. DE C.V. DOMESTIC RENE DUARTE OSORIO DOMESTIC CINE FALCON PRODUCCIO- NES, S.A. DOMESTIC GUSSI, S.A. DE C.V. DOMESTIC GUSTAVO ALATRISTE RODRIGUEZ DOMESTIC NUVISION, S.A. DOMESTIC PELICULAS RODRIGUEZ, S.A. DOMESTIC PELICULAS Y VIDEOS INTERNACIO- NALES, S.A. DE C.V. DOMESTIC PRODUCCIONES AGUILA, S.A. DE C.V. DOMESTIC PRODUCCIONES ALFA AUDIOVISUAL, S.A. DE C.V. DOMESTIC SECINE, S.A. DE C.V. DOMESTIC PRODUCCIONES TOBARI, S.A. DOMESTIC QUALITY FILMS, S. DE R.L. DE C.V. DOMESTIC REYNALDO PUENTE DOMESTIC OTHER 4 KIDS ENTERTAINMENT FOREIGN NO ALFRED HABER DISTRIBUTION, INC. FOREIGN NO ALLIANCE ATLAN- TIS INTERNATIONAL DISTRIBUTION FOREIGN NO CONTENTFILM INTERNATIONAL LIMITED FOREIGN NO DUO ENTERTAIN VERTRIEBS GMHB FOREIGN NO RIGHS DISTRIBU- TION LIMITED FOREIGN NO CBS STUDIOS, INC. FOREIGN NO DREAMWORKS LLC. FOREIGN NO HEARTS ENTERTAINMENT FOREIGN NO INDEPENDENT INTERNATIONAL TELEVISION, INC. FOREIGN NO LUCAS FILM, LTD. FOREIGN NO METRO GOLDWYN MAYER INTERNATI- ONAL FOREIGN NO MTV NETWORKS A DIVISION OF VIACOM, INT. FOREIGN NO MULTIFILMS BV FOREIGN NO SONY PICTURES TELEVISION INTERNATIONAL FOREIGN NO TELEMUNDO INTERNATIO- NAL, LLC. FOREIGN NO TOEI ANIMATION CO., LTD FOREIGN NO TWENTIETH CENTURY FOX INTERNATIONAL FOREIGN NO UNIVERSAL STUDIOS INTER- NATIONAL, LLC. FOREIGN NO WARNER BROS. INTERNATIONAL TELEVISION FOREIGN NO OTHER COAXIAL CABLE RG MAYA 60 NACIONAL DE CONDUCTORES, S.A. DE C.V. DOMESTIC HILTIBOLT HILTIMEXICANA, S.A. DE C.V. FOREIGN NO SWITCH CABLENETWORK MEXICO FOREIGN NO TWO OUTLET DEVICE AC 200 TVC CORPORATION FOREIGN YES COUCHE PAPER ABASTECEDORA LUMEN DOMESTIC GRUPO PAPE LERO SCRIBE DOMESTIC PAPELERA LOZANO HERMANOS DOMESTIC PAPELES PLANOS, S.A. DOMESTIC STORAM ENSON FOREIGN NO BULKLEY DUNTON FOREIGN NO M REAL FOREIGN YES MYLLIKOSKI PAPEL FOREIGN YES UPM FOREIGN NO CATALYST FOREIGN NO PAPER AND IMPRESSION PRODUCTORA CO- MERCIALIZADORA Y EDITORES DE LI- BROS , S.A. DE C.V. DOMESTIC COMPAÑÍA EXCEL SERVIGRAFICA, S.A. DE C.V. DOMESTIC OFFSET MULTICOLOR S.A. DOMESTIC IMPRESOS MOINO DOMESTIC LITOGRAFICA MAGNO GRAF, S.A. DE C.V. DOMESTIC PROCESOS INDUSTRIALES DE PAPEL, S.A. DOMESTIC BARNICES PARA EDICIONES DE LIBROS, S.A. DOMESTIC SERVICIOS PRO- FESIONALES DE IMPRESIÓN, S.A. DE C.V. DOMESTIC METROCOLOR DE MEXICO, S.A. DOMESTIC REPRODU- CCIONES FOTOME CANICAS, S.A. DOMESTIC GRÁFICA LA PRENSA, S.A. DOMESTIC EDITORIAL ULTRA, S.A. DOMESTIC QUEBECOR WORLD MEXICO DOMESTIC FORMADORES Y EDITORES DE LIBROS DOMESTIC PRO-OFFSET EDI- TORIAL, LTDA. FOREIGN YES EDITORA GEMINIS FOREIGN YES EDITORES, S.A. FOREIGN YES EDITORIAL LA PATRIA, S.A. FOREIGN YES PRINTER COLOM- BINA, S.A. FOREIGN YES QUEBECOR FOREIGN YES RR DONNELLEY FOREIGN NO GRUPO OP GRAFICAS, S.A. FOREIGN YES ST. IVES FOREIGN NO COLOMBO ANDINA DE IMPRESOS FOREIGN YES NOTES SALES DISTRIBUTION BY PRODUCT SALES CONSOLIDATED AUDITED INFORMATION Final Printing NET SALES MARKET MAIN MAIN PRODUCTS VOLUME AMOUNT SHARE TRADEMARKS CUSTOMERS (THOUSANDS) (%) DOMESTIC SALES INTERSEGMENT ELIMINATIONS TELEVISION BROADCASTING: ADVERTISED TIME SOLD (HALF HOURS) 5 TELEFONOS DE MEXICO, S.A.B. DE C.V. COMPAÑÍA PROCTER & GAMBLE DE MEXICO, S. DE R. L. DE C.V. BIMBO, S.A. DE C.V. DANONE DE MEXICO, S.A. DE C.V. THE COCA-COLA EXPORT CORPORATION SUCURSAL EN MEXICO UNILEVER DE MEXICO, S. DE R.L. DE C.V. KIMBERLY CLARK DE MEXICO, S.A. DE C.V. MARCAS NESTLE, S.A DE C.V. MARKETING MODELO, S.A DE C.V. GENOMMA LAB INTERNACIONAL, S.A. DE C.V. KELLOGG COMPANY MEXICO, S. DE R.L. DE C.V. OTHER INCOME VARIOUS PAY TELEVISION NETWORKS: SALE OF SIGNALS T.V. CABLE DE PROVINCIA, S.A. DE C.V. CABLEVISION DE SALTILLO, S.A. DE C.V. MEGA CABLE, S.A. DE C.V. CABLEVISION RED, S.A. TELECABLE DEL ESTADO DE MEXICO, S.A. DE C.V. TVI NACIONAL, S.A. DE C.V. TELEVICABLE DEL CENTRO, S.A. DE C.V. ADVERTISED TIME SOLD EL PALACIO DE HIERRO, S.A. DE C.V. TOYOTA MOTORS SALE DE MEXICO, S. DE R.L. DE C.V. L.G. ELECTRONICS MEXICO, S.A. DE C.V. SUAVE Y FACIL, S.A. DE C.V. HERSHEY MEXICO, S. DE R.L. DE C.V. COMBE DE MEXICO, S. DE R.L. DE C.V. MARCAS NESTLE, S.A DE C.V. ELI LILLY Y COMPAÑÍA DE MEXICO, S.A. DE C.V. KELLOGG COMPANY MEXICO, S. DE R.L. DE C.V. PUBLISHING: MAGAZINE CIRCULATION TV Y NOVELAS MAGAZINE, GENERAL PUBLIC (AUDIENCE) MEN´S HEALTH MAGAZINE, DEALERS VANIDADES MAGAZINE COMMERCIAL CENTERS (MALLS) COSMOPOLITAN MAGAZINE NATIONAL GEOGRAPHIC MAGAZINE AUTOMOVIL PANAMERICANO MAGAZINE ESPECIAL MARVEL SEMANAL MAGAZINE TU MAGAZINE SOY AGUILA MAGAZINE MUY INTERESANTE MAGAZINE BIG BANG MAGAZINE DISNEY PRINCESAS MAGAZINE COCINA FACIL MAGAZINE PUBLISHING FRABEL, S.A. DE C.V. KIMBERLY CLARK DE MEXICO, S.A. DE C.V. DILTEX, S.A. DE C.V. WATA GROUP, S.A. DE C.V. ACTIVE INTERNATIONAL MEXICO, S.A. DE C.V. FABRICAS DE CALZADO ANDREA, S.A. DE C.V. NISSAN MEXICANA, S.A. DE C.V. PRODUCCIONES INFOVISIÓN, S.A. DE C.V. TELEFONOS DE MEXICO, S.A.B. DE C.V. COMPAÑIA PROCTER & GAMBLE DE MEXICO, S. DE R.L DE C.V. OTHER INCOME VARIOUS SKY : DTH BROADCAST SATELLITE SKY SUBSCRIBERS PAY PER VIEW CHANNEL COMMERCIALIZATION KELLOGG COMPANY MEXICO, S. DE R.L. DE C.V. HERSHEY MEXICO, S. DE R.L. DE C.V. L.G. ELECTRONICS MEXICO, S.A DE C.V. SIGMA ALIMENTOS COMERCIAL, S.A. DE C.V. CABLE AND TELECOM: DIGITAL SERVICE CABLEVISION Y CABLEMAS SUBSCRIBERS INTERNET SERVICES SERVICE INSTALLATION PAY PER VIEW HERSHEY MEXICO, S. DE R.L. DE C.V. CHANNEL COMMERCIALIZATION KELLOGG COMPANY MEXICO, S. DE R.L. DE C.V. TELEPHONY L.G. ELECTRONICS MEXICO, S.A DE C.V. TELECOMMUNICATIONS OTHER OTHER BUSINESSES: DISTRIBUTION, RENTALS, AND SALE OF MOVIE RIGHTS OPERADORA COMERCIAL DE DESARROLLO, S.A. DE C.V. CINEMAS LUMIERE, S.A. DE C.V. OPERADORA DE CINEMAS, S.A. DE C.V. LATIN AMERICA MOVIE THEATRES, S.A. PI DE C.V. CINEMARK DE MEXICO, S.A. DE C.V. QUALITY FILMS, S. DE R.L. DE C.V. GENERAL PUBLIC (AUDIENCE) SPECIAL EVENTS AND SHOW PROMOTION CLUB DE FUTBOL AMERICA GENERAL PUBLIC (AUDIENCE) ESTADIO AZTECA FEDERACION MEXICANA DE FUTBOL, A.C. INTERNET SERVICES ESMAS.COM RADIOMOVIL DIPSA, S.A. DE C.V. PEGASO PCS, S.A. DE C.V. MYALERCOM, S.A. IUSACELL, S.A. DE C.V. THE COCA-COLA EXPORT CORPORATION SUCURSAL EN MEXICO GAMING PLAY CITY GENERAL PUBLIC (AUDIENCE) MULTIJUEGOS ADVERTISED TIME SOLD IN RADIO PEGASO, PCS, S.A. DE C.V. MARKETING MODELO, S.A DE C.V. PROPIMEX, S.A. DE C.V. TIENDAS COMERCIAL MEXICANA, S.A. DE C.V. UNILEVER DE MEXICO, S. DE R.L. DE C.V. CERVEZAS CUAUHTEMOC MOCTEZUMA, S.A. DE C.V. CORPORACION NORTEAMERICANA, S.A. DE C.V. PUBLISHING DISTRIBUTION: HOLA MEXICO MAGAZINE VARIOUS EL SOLITARIO MAGAZINE GENERAL PUBLIC (AUDIENCE) WWWE LUCHA LIBRE AMERICANA MAGAZINE DEALERS MEXICO DESCONOCIDO MAGAZINE COMMERCIAL CENTERS (MALLS) ENTREPRENEUR MAGAZINE TV NOTAS MAGAZINE FOREIGN SALES INTERSEGMENT ELIMINATIONS TELEVISION BROADCASTING: ADVERTISING TIME SOLD INITIATIVE MEDIA, INC. PDH/LA. USA GROUP MOTION ZENITHGPE OTHER INCOME VARIOUS PAY TELEVISION NETWORKS: SALES OF SIGNALS DIRECTV LATIN AMERICA GALAXY ENTERTAINMENT DE VZLA, C.A. DIRECTV DIRECTV CHILE TELEVISION DIRECTV ARGENTINA ECHOSTAR SATELLITE CORPORATION ADVERTISING TIME SOLD PLAY PUBLICIDAD, INC. ROMA RICCI CORPORATION SPHERE MARKETING CAPITAL MEDIA GROUP, INC. PROGRAMMING EXPORT: PROGRAMMING AND ROYALTIES TELEVISA CIA PERUANA DE RADIODIFUSIÓN TELEVISA ANTENA 3 DE TELEVISION, S.A. TELEVISA TVSBT CANAL 4 DE SAO PAULO, S.A. PUBLISHING: MAGAZINE CIRCULATION T.V. Y NOVELAS MAGAZINE GENERAL PUBLIC (AUDIENCE) GENTE MAGAZINE DEALERS PAPARAZZI MAGAZINE COMMERCIAL CENTERS (MALLS) VANIDADES MAGAZINE COSMOPOLITAN MAGAZINE TUMAGAZINE BILINKEN MAGAZINE PARA TI MAGAZINE CONDORITO MAGAZINE PUBLISHING PROCTER & GAMBLE L´OREAL UNILEVER ANDINA COLOMBIA LTDA P & G PRESTIGE SKY: DTH BROADCAST SATELLITE SKY SUBSCRIBERS CABLE AND TELECOM: TELECOMMUNICATIONS SUBSCRIBERS OTHER BUSINESSES: SPECIAL EVENTS AND SHOW PROMOTION CLUB DE FUTBOL AMERICA PUBLISHING DISTRIBUTION: SELECCIONES MAGAZINE GENERAL PUBLIC (AUDIENCE) ABC MIS PRIMEROS PASOS MAGAZINE DEALERS HOLA MAGAZINE COMMERCIAL CENTERS (MALLS) EL CUERPO HUMANO MAGAZINE EL FEDERAL MAGAZINE T-REX MAGAZINE SEMANA MAGAZINE MAGALY TV MAGAZINE DISTRIBUTION, RENTALS, AND SALE OF MOVIE RIGHTS WARNER BROS ENTERTAINMENT, INC. TOTAL SALES DISTRIBUTION BY PRODUCT FOREIGN SALES CONSOLIDATED AUDITED INFORMATION Final Printing NET SALES MAIN MAIN PRODUCTS VOLUME AMOUNT DESTINATION TRADEMARKS CUSTOMERS (THOUSANDS) FOREIGN SALES TELEVISION BROADCASTING: ADVERTISING TIME SOLD UNITED STATES OF AMERICA INITIATIVE MEDIA, INC. PDH/LA. USA GROUP MOTION OTHER INCOME UNITED STATES OF AMERICA VARIOUS PAY TELEVISION NETWORKS: SALES OF SIGNALS SPAIN DIRECTV LATIN AMERICA ARGENTINA GALAXY ENTERTAINMENT DE VZLA, C.A. DIRECTV CHILE DIRECTV CHILE TELEVISION GUATEMALA DIRECTV ARGENTINA COLOMBIA ECHOSTAR SATELLITE CORPORATION UNITED STATES OF AMERICA PROGRAMMING EXPORT: PROGRAMMING AND ROYALTIES UNITED STATES OF AMERICA TELEVISA CIA PERUANA DE RADIODIFUSIÓN CENTRAL AMERICA TELEVISA ANTENA 3 DE TELEVISION, S.A. CARIBBEAN TELEVISA TVSBT CANAL 4 DE SAO PAULO , S.A. EUROPE TELEVISA SOUTH AMERICA TELEVISA AFRICA TELEVISA ASIA TELEVISA OTHER BUSINESSES: SPECIAL EVENTS AND SHOW PROMOTION UNITED STATES OF AMERICA CLUB DE FUTBOL AMERICA DISTRIBUTION, RENTALS, AND SALE OF MOVIE RIGHTS UNITED STATES OF AMERICA WARNER BROS ENTERTAINMENT, INC. INTERSEGMENT ELIMINATIONS SUBSIDIARIES ABROAD TELEVISION BROADCASTING: ADVERTISING TIME SOLD UNITED STATES OF AMERICA INITIATIVE MEDIA, INC. PDH/LA. USA GROUP MOTION OTHER INCOME UNITED STATES OF AMERICA VARIOUS PAY TELEVISION NETWORKS: SALES OF SIGNALS SPAIN DIRECTV LATIN AMERICA ARGENTINA GALAXY ENTERTAINMENT DE VZLA, C.A. DIRECTV CHILE DIRECTV CHILE TELEVISION GUATEMALA DIRECTV ARGENTINA COLOMBIA ECHOSTAR SATELLITE CORPORATION ADVERTISING TIME SOLD PLAY PUBLICIDAD, INC. ROMA RICCI CORPORATION SPHERE MARKETING CAPITAL MEDIA GROUP, INC. PUBLISHING: MAGAZINE CIRCULATION GUATEMALA AND COSTA RICA T.V. Y NOVELAS MAGAZINE GENERAL PUBLIC (AUDIENCE) UNITED STATES OF AMERICA GENTE MAGAZINE DEALERS PANAMA PAPARAZZI MAGAZINE COMMERCIAL CENTERS (MALLS) SOUTH AMERICA VANIDADES MAGAZINE CENTRAL AMERICA COSMOPOLITAN MAGAZINE TUMAGAZINE BILINKEN MAGAZINE PARA TI MAGAZINE CONDORITO MAGAZINE PUBLISHING PROCTER & GAMBLE L´OREAL UNILEVER ANDINA COLOMBIA LTDA P & G PRESTIGE SKY: DTH BROADCAST SATELLITE CENTRAL AMERICA SKY SUBSCRIBERS CABLE AND TELECOM: TELECOMMUNICATIONS UNITED STATES OF AMERICA SUBSCRIBERS OTHER BUSINESSES: PUBLISHING DISTRIBUTION PANAMA SELECCIONES MAGAZINE GENERAL PUBLIC (AUDIENCE) SOUTH AMERICA ABC MIS PRIMEROS PASOS MAGAZINE DEALERS HOLA MAGAZINE COMMERCIAL CENTERS (MALLS) EL CUERPO HUMANO MAGAZINE EL FEDERAL MAGAZINE T-REX MAGAZINE SEMANA MAGAZINE MAGALYTV MAGAZINE INTERSEGMENT ELIMINATIONS TOTAL PROJECTS INFORMATION (PROJECT, AMOUNT EXERCISED AND PROGRESS PERCENTAGE) CONSOLIDATED AUDITED INFORMATION Final Printing MAJOR INVESTMENT PROJECTS OF GRUPO TELEVISA, S.A.B. AND ITS SUBSIDIARIESAT DECEMBER 31, 2(MILLIONS OF U.S. DOLLARS AND MEXICAN PESOS): DESCRIPTION AUTHORIZED AMOUNT EXERCISED AMOUNT PROGRESS % U.S. DOLLAR-DENOMINATED PROJECTS: EQUIPMENT OF THE CABLE TELEVISION NETWORK U.S.$ U.S.$ 137.5 53% INFORMATION TECHNOLOGY PROJECTS 20.7 57% MEXICAN PESO-DENOMINATED PROJECTS: GAMING BUSINESS PROJECTS PS. PS. 333.5 53% INFORMATION TECHNOLOGY PROJECTS 2.2 8% FOREIGN CURRENCY TRANSLANTION (INFORMATION RELATED TO BULLETIN B-15) CONSOLIDATED AUDITED INFORMATION Final Printing MONETARY ASSETS AND LIABILITIES OF MEXICAN COMPANIES DENOMINATED IN FOREIGN CURRENCIES ARE TRANSLATED AT THE PREVAILING EXCHANGE RATE AT THEBALANCE SHEET DATE. RESULTING EXCHANGE RATE DIFFERENCES ARE RECOGNIZED IN INCOME FOR THE YEAR, WITHIN INTEGRAL COST OF FINANCING. BEGINNING ON JANUARY 1, 2008, FOR NON-MEXICAN SUBSIDIARIES AND AFFILIATES OPERATING IN A LOCAL CURRENCY ENVIRONMENT, ASSETS AND LIABILITIES ARE TRANSLATED INTO MEXICAN PESOS AT YEAR-END EXCHANGE RATES, AND RESULTS OF OPERATIONS AND CASH FLOWS ARE TRANSLATED AT AVERAGE EXCHANGE RATES PREVAILING DURING THE YEAR.RESULTING TRANSLATION ADJUSTMENTS ARE ACCUMULATED AS A SEPARATE COMPONENT OF ACCUMULATED OTHER COMPREHENSIVE INCOME OR LOSS IN CONSOLIDATED STOCKHOLDERS´ EQUITY. ASSETS AND LIABILITIES OF NON-MEXICAN SUBSIDIARIES THAT USE THE MEXICAN PESO AS A FUNCTIONAL CURRENCY ARE TRANSLATED INTO MEXICAN PESOS BY UTILIZING THE EXCHANGE RATE OF THE BALANCE SHEET DATE FOR MONETARY ASSETS AND LIABILITIES, AND HISTORICAL EXCHANGE RATES FOR NONMONETARY ITEMS, WITH THE RELATED ADJUSTMENT INCLUDED IN THE CONSOLIDATED STATEMENT OF INCOME AS INTEGRAL RESULT OF FINANCING. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS CONSOLIDATED AUDITED INFORMATION Final Printing MEXICO CITY, D.F., MAY 5, 2010—GRUPO TELEVISA, S.A.B. (NYSE:TV; BMV: TLEVISA CPO; “TELEVISA” OR “THE COMPANY”), TODAY ANNOUNCED AUDITED RESULTS FOR FOURTH QUARTER AND FULL YEAR 2009. THE RESULTS HAVE BEEN PREPARED IN ACCORDANCE WITH MEXICAN FINANCIAL REPORTING STANDARDS (MEXICAN FRS). THE FOLLOWING INFORMATION SETS FORTH A CONDENSED CONSOLIDATED STATEMENT OF INCOME FOR THE YEAR ENDED DECEMBER 31, 2, IN MILLIONS OF MEXICAN PESOS, AS WELL AS THE PERCENTAGE OF NET SALES THAT EACH LINE REPRESENTS AND THE PERCENTAGE CHANGE WHEN COMPARING 2: CONSOLIDATED NET SALES CONSOLIDATED NET SALES INCREASED 9.1% TO PS.52,352.5 MILLION IN 2,972.3 MILLION IN 2008. THIS INCREASE WAS ATTRIBUTABLE TO REVENUE GROWTH IN OUR CABLE AND TELECOM, SKY, PAY TELEVISION NETWORKS, PROGRAMMING EXPORTS, TELEVISION BROADCASTING AND OTHER BUSINESSES SEGMENTS, AND WAS PARTIALLY OFFSET BY A DECREASE IN THE SALES OF OUR PUBLISHING SEGMENT. CONSOLIDATED OPERATING INCOME CONSOLIDATED OPERATING INCOME INCREASED MARGINALLY BY 0.2% TO PS.15,156.9 MILLION IN 2,127.8 MILLION IN 2008. THIS INCREASE WAS ATTRIBUTABLE TO HIGHER SALES THAT WERE OFFSET BY HIGHER COST OF SALES, OPERATING EXPENSES, AND DEPRECIATION AND AMORTIZATION. THE CHARGE FOR OPERATING DEPRECIATION AND AMORTIZATION WAS PS.4,929.6 MILLION AND PS.4,311.1 MILLION IN 2, RESPECTIVELY. CONTROLLING INTEREST NET INCOME CONTROLLING INTEREST NET INCOME DECREASED 23% TO PS.6,007.1 MILLION IN 2,803.7 MILLION IN 2008. THE NET DECREASE OF PS.1,796.6 MILLION PRIMARILY REFLECTED A PS.812.8 MILLION INCREASE IN OTHER EXPENSE, NET; AND A PS.2,142.4 MILLION INCREASE IN INTEGRAL COST OF FINANCING. THESE UNFAVORABLE VARIANCES WERE OFFSET BY I) A PS.29.1 MILLION INCREASE IN OPERATING INCOME; II) A PS.334.6 MILLION DECREASE IN EQUITY IN LOSSES OF AFFILIATES, NET; III) A PS.443.5 MILLION DECREASE IN INCOME TAXES; AND IV) A PS.351.4 MILLION DECREASE IN NONCONTROLLING INTEREST NET INCOME. FOURTH-QUARTER RESULTS AND FULL-YEAR RESULTS BY BUSINESS SEGMENT THE FOLLOWING INFORMATION PRESENTS FOURTH-QUARTER RESULTS ENDED DECEMBER 31, 2, AND FULL-YEAR RESULTS ENDED DECEMBER 31, 2, FOR EACH OF OUR BUSINESS SEGMENTS. RESULTS FOR THE FOURTH-QUARTER 2-YEAR RESULTS ENDED DECEMBER 31, 2, ARE PRESENTED IN MILLIONS OF MEXICAN PESOS. TELEVISION BROADCASTING FOURTH-QUARTER SALES INCREASED 0.5% TO PS.6,746.5 MILLION COMPARED WITH PS.6,710.3 MILLION IN THE SAME PERIOD OF 2008. FULL-YEAR SALES INCREASED 0.5% TO PS.21,561.6 MILLION COMPARED WITH PS.21,460.7 MILLION IN 2008. THIS MARGINAL INCREASE, WHICH EXCEEDED OUR GUIDANCE FOR THE YEAR, WAS ACHIEVED IN SPITE OF THE DIFFICULT ECONOMIC ENVIRONMENT AND A DIFFICULT COMPARISON RESULTING FROM THE BROADCAST OF THE 2“HASTA QUE EL DINERO NOS SEPARE” AND “MAÑANA ES PARA SIEMPRE”. FOURTH-QUARTER OPERATING SEGMENT INCOME DECREASED 3.9% TO PS.3,,479.7 MILLION IN THE SAME PERIOD OF 2008, AND THE MARGIN WAS 49.6%. FULL-YEAR OPERATING SEGMENT INCOME DECREASED 1.7% TO PS.10,323.9 MILLION COMPARED WITH PS.10,504.9 MILLION IN 2008; THE MARGIN WAS 47.9%. THE DROP IN MARGIN OF -DENOMINATED COSTS OF SALES AND OPERATING EXPENSES. PAY TELEVISION NETWORKS FOURTH-QUARTER SALES INCREASED 6.1% TO PS.741.8 MILLION COMPARED WITH PS.699.3 MILLION IN THE SAME PERIOD OF 2008. FULL-YEAR SALES INCREASED 23.7% TO PS.2,736.6 MILLION COMPARED WITH PS.2,212.5 MILLION IN 2008. THE ANNUAL INCREASE WAS DRIVEN BY HIGHER REVENUES FROM CHANNELS SOLD IN MEXICO AND LATIN AMERICA AND HIGHER ADVERTISING SALES, AS WELL AS A POSITIVE TRANSLATION EFFECT OF FOREIGN CURRENCY-DENOMINATED SALES. AS OF DECEMBER 31, 2009, AND THROUGH OUR CABLE AND DTH AFFILIATES WORLDWIDE, OUR PAY TELEVISION NETWORKS BUSINESS REACHED 23 MILLION SUBSCRIBERS CARRYING AN AVERAGE OF FIVE TELEVISA PAY TV CHANNELS EACH. FOURTH-QUARTER OPERATING SEGMENT INCOME DECREASED 6.2% TO PS., AND THE MARGIN WAS 54.3%. FULL-YEAR OPERATING SEGMENT INCOME INCREASED 20.5% TO PS.1,660.4 MILLION COMPARED WITH PS.1,378.2 MILLION IN 2008, AND THE MARGIN WAS 60.7%. THIS INCREASE REFLECTS HIGHER SALES THAT WERE PARTIALLY OFFSET BY AN INCREASE IN COST OF SALES AND OPERATING EXPENSES, DRIVEN MAINLY BY INVESTMENTS MADE IN THE PRODUCTION AND LAUNCH OF NEW CHANNELS. IN THE THIRD QUARTER OF 2009, WE LAUNCHED OUR SPORTS PAY TV CHANNEL, TELEVISA DEPORTES NETWORK (“TDN”). AS PART OF THE LAUNCH OF TDN, THE NETWORK WILL CARRY ON AN EXCLUSIVE BASIS TEN OF THE 64 GAMES OF THE 2 PROGRAMMING EXPORTS FOURTH-QUARTER SALES INCREASED 4% TO PS.765.4 MILLION COMPARED WITH PS.735.8 MILLION IN THE SAME PERIOD OF 2008. FULL-YEAR SALES INCREASED 16.8% TO PS.2,845.9 MILLION COMPARED WITH PS.2,437.2 MILLION IN 2008. THE ANNUAL INCREASE WAS ATTRIBUTABLE TO I) A POSITIVE TRANSLATION EFFECT ON FOREIGN CURRENCY-DENOMINATED SALES AMOUNTING TO PS.432.8 MILLION; AND II)HIGHER PROGRAMMING SALES TO LATIN AMERICA, EUROPE, ASIA AND AFRICA. THIS INCREASE WAS PARTIALLY OFFSET BY A DECREASE IN ROYALTIES FROM UNIVISION, FROM US$146.5 MILLION IN 2$ FOURTH-QUARTER OPERATING SEGMENT INCOME INCREASED 15.5% TO PS.379.1 MILLION COMPARED WITH PS.328.2 MILLION IN THE SAME PERIOD OF 2008, AND THE MARGIN REACHED A FOURTH-QUARTER RECORD HIGH OF 49.5%. FULL-YEAR OPERATING SEGMENT INCOME INCREASED 33.5% TO PS.1,437.2 MILLION COMPARED WITH PS.1,076.8 MILLION IN 2008, REACHING A RECORD-HIGH MARGIN OF 50.5%. THESE RESULTS REFLECT HIGHER SALES THAT WERE PARTIALLY OFFSET BY HIGHER COST OF SALES AND OPERATING EXPENSES. PUBLISHING FOURTH-QUARTER SALES DECREASED 17.4% TO PS.945.3 MILLION COMPARED WITH PS.1,144.1 MILLION IN THE SAME PERIOD OF 2008. FULL-YEAR SALES DECREASED 9.3% TO PS.3,356.1 MILLION COMPARED WITH PS.3,700.4 MILLION IN 2008. THE ANNUAL DECREASE WAS DRIVEN BY LOWER REVENUES FROM MAGAZINE CIRCULATION AND ADVERTISING PAGES SOLD ABROAD AS WELL AS IN MEXICO. THIS NEGATIVE IMPACT WAS PARTIALLY OFFSET BY A POSITIVE TRANSLATION EFFECT ON FOREIGN CURRENCY-DENOMINATED SALES. FOURTH-QUARTER OPERATING SEGMENT INCOME DECREASED 99.6% TO PS.1.1 MILLION COMPARED WITH PS.265.8 MILLION IN THE SAME PERIOD OF 2008, AND THE MARGIN WAS 0.1%. FULL-YEAR OPERATING SEGMENT INCOME DECREASED 70.6% TO PS.190.7 MILLION COMPARED WITH PS.648.6 MILLION IN 2008, AND THE MARGIN WAS 5.7%. THIS DECREASE REFLECTS LOWER SALES AND HIGHER OPERATING EXPENSES DUE TO NON-RECURRENT CHARGES SUCH AS AN INCREASE IN ALLOWANCES AND DOUBTFUL ACCOUNTS AND CERTAIN RESTRUCTURING COSTS, AS WELL AS A NEGATIVE TRANSLATION EFFECT ON FOREIGN CURRENCY-DENOMINATED COSTS THAT WERE PARTIALLY COMPENSATED BY LOWER COST OF SALES, MAINLY IN COST OF PAPER AND PRINTING. SKY FOURTH-QUARTER SALES INCREASED 9.3% TO PS.2,637.5 MILLION COMPARED WITH PS.2,412.5 MILLION IN THE SAME PERIOD OF 2008. DURING THE QUARTER, SKY ADDED A TOTAL OF , THE HIGHEST GROWTH ON RECORD FOR A SINGLE QUARTER, AND THREE THOUSAND WERE IN CENTRAL AMERICA AND THE DOMINICAN REPUBLIC. THE GROWTH IN MEXICO IS EXPLAINED MAINLY BY THE SUCCESS OF SKY´S NEW LOW-COST OFFERINGS. FULL-YEAR SALES INCREASED 9.2% TO PS.10,005.2 MILLION COMPARED WITH PS.9,162.2 MILLION IN 2008. THE ANNUAL INCREASE WAS DRIVEN BY I) AN INCREASE IN THE SUBSCRIBER BASE IN MEXICO; II) GROWTH OF SKY OPERATIONS IN CENTRAL AMERICA AND THE DOMINICAN REPUBLIC; AND III) HIGHER ADVERTISING REVENUES. AS OF DECEMBER 31, 2009, THE NUMBER OF GROSS ACTIVE SUBSCRIBERS INCREASED TO 1,959,722 (INCLUDING 144,), COMPARED WITH 1,759,801 (INCLUDING 128,) AS OF DECEMBER 31, 2008. SKY CLOSED THE QUARTER WITH MORE THAN FOURTH-QUARTER OPERATING SEGMENT INCOME INCREASED 5.4% TO PS.1,144.3 MILLION COMPARED WITH PS.1,085.7 MILLION IN THE SAME PERIOD OF 2008, AND THE MARGIN WAS 43.4%. FULL-YEAR OPERATING SEGMENT INCOME INCREASED 1.4% TO PS.4,478.8 MILLION COMPARED WITH PS.4,416.8 MILLION IN 2008, AND THE MARGIN WAS 44.8%. THIS INCREASE REFLECTS HIGHER SALES THAT WERE PARTIALLY OFFSET BY HIGHER COST OF SALES AND OPERATING EXPENSES EXPLAINED PRIMARILY BY THE AMORTIZATION OF COSTS RELATED WITH THE EXCLUSIVE TRANSMISSION OF 24 MATCHES OF THE 2 CABLE AND TELECOM FOURTH-QUARTER SALES INCREASED 21.7% TO PS.2,,181.6 MILLION IN THE SAME PERIOD OF 2008. THIS INCREASE INCLUDES THE CONSOLIDATION EFFECT OF CABLEVISION DE MONTERREY (“TVI”) STARTING OCTOBER 1, 2009. TVI REACHED (RGUS) BY THE END OF 2 FULL-YEAR SALES INCREASED 39.5% TO PS.9,241.8 MILLION COMPARED WITH PS.6,623.4 MILLION IN 2008. THIS INCREASE WAS ATTRIBUTABLE TO I) THE ADDITION OF MORE THAN ÓN AND CABLEMÁS DURING THE YEAR DRIVEN MAINLY BY THE SUCCESS OF OUR COMPETITIVE TRIPLE-PLAY BUNDLES; AND II) TO THE CONSOLIDATION OF CABLEMÁS SINCE JUNE 1, 2, CABLEVISIÓN, CABLEMÁS, AND BESTEL NET SALES REACHED PS.3,378.8 MILLION, PS.3,649 MILLION, AND PS.1,823 MILLION, RESPECTIVELY. FOURTH-QUARTER OPERATING SEGMENT INCOME INCREASED 15.3% TO PS., AND THE MARGIN WAS 29.6%. THESE RESULTS INCLUDE THE CONSOLIDATION OF TVI, WHICH GENERATED OPERATING SEGMENT INCOME OF PS.135.5 MILLION. FULL-YEAR OPERATING SEGMENT INCOME INCREASED 39.2% TO PS.2,971.9 MILLION COMPARED WITH PS.2,134.8 MILLION IN 2008, AND THE MARGIN WAS 32.2%. THESE RESULTS REFLECT HIGHER SALES IN THE CABLE PLATFORMS THAT WERE PARTIALLY OFFSET BY I) AN INCREASE IN ADVERTISING CAMPAIGNS AROUND TRIPLE-PLAY PACKAGES; II) A NEGATIVE TRANSLATION EFFECT ON FOREIGN CURRENCY-DENOMINATED COSTS; III) THE COSTS INHERENT TO GROWTH IN THE SUBSCRIBER BASE; AND IV) HIGHER COSTS AND EXPENSES RESULTING FROM CABLEMÁS AND TVI´S CONSOLIDATION. DURING THE YEAR, CABLEVISIÓN GENERATED OPERATING SEGMENT INCOME OF PS.1,248.9 MILLION, CABLEMÁS GENERATED OPERATING SEGMENT INCOME OF PS.1,369 MILLION, AND BESTEL GENERATED OPERATING SEGMENT INCOME OF PS.218.5 MILLION. THE FOLLOWING INFORMATION SETS FORTH THE BREAKDOWN OF SUBSCRIBERS FOR EACH OF OUR THREE CABLE AND TELECOM SUBSIDIARIES. THE SUBSCRIBER BASE OF CABLEVISIÓN OF VIDEO, BROADBAND AND TELEPHONY AS OF DECEMBER 31, 2,061, 250,,829, RESPECTIVELY. THE SUBSCRIBER BASE OF CABLEMÁS OF VIDEO, BROADBAND AND TELEPHONY AS OF DECEMBER 31, 2,825, 289,,406, RESPECTIVELY. THE SUBSCRIBER BASE OF TVI OF VIDEO, BROADBAND AND TELEPHONY AS OF DECEMBER 31, 2,062, 112,,779, RESPECTIVELY. THE RGUS OF CABLEVISIÓN , CABLEMÁS AND TVIAS OF DECEMBER 31, 2,016,440, 1,348,237AND 424,946, RESPECTIVELY. OTHER BUSINESSES FOURTH-QUARTER SALES INCREASED 11.9% TO PS.959.4 MILLION COMPARED WITH PS.857.7 MILLION IN THE SAME PERIOD OF 2008. FULL-YEAR SALES INCREASED 7.8% TO PS.3,771.4 MILLION COMPARED WITH PS.3,498.5 MILLION IN 2008. THE ANNUAL INCREASE WAS DRIVEN BY HIGHER SALES IN OUR GAMING, SOCCER AND INTERNET BUSINESSES, WHICH WERE PARTIALLY OFFSET BY A DECREASE IN SALES IN OUR FEATURE-FILM DISTRIBUTION, PUBLISHING DISTRIBUTION, AND RADIO BUSINESSES. FOURTH-QUARTER OPERATING SEGMENT LOSS INCREASED 33.7% TO A LOSS OF PS.218.2 MILLION COMPARED WITH A LOSS OF PS.163.2 MILLION IN THE SAME PERIOD OF 2008. FULL-YEAR OPERATING SEGMENT LOSS INCREASED 31% TO PS.318.2 MILLION COMPARED WITH PS.242.9 MILLION IN 2008, REFLECTING HIGHER COST OF SALES AND OPERATING EXPENSES THAT WERE PARTIALLY OFFSET BY HIGHER SALES. INTERSEGMENT OPERATIONS INTERSEGMENT OPERATIONS FOR 2,166.1 MILLION AND PS.1,122.6 MILLION, RESPECTIVELY. CORPORATE EXPENSES SHARE-BASED COMPENSATION EXPENSE IN 2, RESPECTIVELY, AND WAS ACCOUNTED FOR AS CORPORATE EXPENSE. SHARE-BASED COMPENSATION EXPENSE IS MEASURED AT FAIR VALUE AT THE TIME THE EQUITY BENEFITS ARE GRANTED TO OFFICERS AND EMPLOYEES, AND IS RECOGNIZED OVER THE VESTING PERIOD. NON-OPERATING RESULTS OTHER EXPENSE, NET OTHER EXPENSE, NET, IN THE YEAR ENDED DECEMBER 31, 2009, PRIMARILY INCLUDED IMPAIRMENT ADJUSTMENTS TO INTANGIBLE ASSETS, PROFESSIONAL SERVICES IN CONNECTION WITH CERTAIN LITIGATION, DONATIONS, AND DISPOSITION OF PROPERTY AND EQUIPMENT. OTHER EXPENSE, NET, INCREASED BY PS.812.8 MILLION, OR 85.4%, TO PS.1,764.9 MILLION FOR THE YEAR ENDED DECEMBER 31, 2009, COMPARED TO PS.952.1 MILLION FOR THE YEAR ENDED DECEMBER 31, 2008. THIS INCREASE REFLECTED PRIMARILY I) HIGHER NON-CASH IMPAIRMENT ADJUSTMENTS MADE TO THE CARRYING VALUE OF GOODWILL OF CERTAIN BUSINESSES IN OUR CABLE AND TELECOM, TELEVISION BROADCASTING AND PUBLISHING SEGMENTS, AND TRADEMARKS IN OUR PUBLISHING SEGMENT; II) THE ABSENCE OF OTHER INCOME RECOGNIZED IN 2008, DERIVED FROM A LITIGATION SETTLEMENT IN JANUARY 2009; AND III) AN INCREASE IN LOSS ON DISPOSITION OF PROPERTY AND EQUIPMENT. THESE UNFAVORABLE VARIANCES WERE PARTIALLY OFFSET BY A DECREASE IN PROFESSIONAL SERVICES IN CONNECTION WITH CERTAIN LITIGATION. INTEGRAL COST OF FINANCING THE EXPENSE ATTRIBUTABLE TO INTEGRAL COST OF FINANCING INCREASED BY PS.2,142.4 MILLION, TO PS.2,973.3 MILLION FOR THE YEAR ENDED DECEMBER 31, 2, 2008. THIS INCREASE REFLECTED I) A PS.1,% APPRECIATION OF THE MEXICAN PESO AGAINST THE US DOLLAR IN 2% DEPRECIATION OF THE MEXICAN PESO AGAINST THE US DOLLAR IN 2008, PRIMARILY ON FOREIGN CURRENCY HEDGE CONTRACTS; II) A PS., DUE PRIMARILY TO A HIGHER AVERAGE PRINCIPAL AMOUNT OF LONG-TERM DEBT IN 2009; AND III) A PS.246.4 MILLION DECREASE IN INTEREST INCOME EXPLAINED PRIMARILY BY A REDUCTION OF INTEREST RATES APPLICABLE TO CASH EQUIVALENTS AND TEMPORARY INVESTMENTS IN 2009. EQUITY IN LOSSES OF AFFILIATES, NET EQUITY IN LOSSES OF AFFILIATES, NET, DECREASED BY PS.334.6 MILLION, OR 31.9%, TO PS.715.3 MILLION IN 2,049.9 MILLION IN 2008. THIS DECREASE REFLECTED MAINLY A REDUCTION IN EQUITY IN LOSSES OF I) VOLARIS, OUR 25% INTEREST IN A LOW-COST CARRIER AIRLINE WITH A CONCESSION TO OPERATE IN MEXICO; AND II) LA SEXTA, OUR 40.5% INTEREST IN A FREE-TO-AIR TELEVISION CHANNEL IN SPAIN. EQUITY IN LOSSES OF AFFILIATES, NET, FOR THE YEAR ENDED DECEMBER 31, 2009, IS COMPRISED FOR THE MOST PART BY THE EQUITY IN LOSS OF LA SEXTA, WHICH WAS PARTIALLY OFFSET BY THE EQUITY IN EARNINGS OF OTHER ASSOCIATES. INCOME TAXES INCOME TAXES DECREASED BY PS.443.5 MILLION, OR 12.4%, TO PS.3,120.7 MILLION IN 2,564.2 MILLION IN 2008. THIS DECREASE REFLECTED A LOWER CORPORATE INCOME TAX BASE, WHICH WAS OFFSET BY A HIGHER CORPORATE INCOME TAX RATE. NONCONTROLLING INTEREST NET INCOME NONCONTROLLING INTEREST NET INCOME DECREASED BY PS.351.4 MILLION, OR 37.9%, TO PS.575.6 MILLION IN 2009, FROM PS., AS WELL AS A HIGHER PORTION OF CONSOLIDATED NET LOSS ATTRIBUTABLE TO INTERESTS HELD BY NONCONTROLLING STOCKHOLDERS IN OUR CABLE AND TELECOM SEGMENT. OTHER RELEVANT INFORMATION CAPITAL EXPENDITURES AND INVESTMENTS DURING 2009, WE INVESTED APPROXIMATELY US$499.3 MILLION IN PROPERTY, PLANT AND EQUIPMENT AS CAPITAL EXPENDITURES, INCLUDING APPROXIMATELY US$, US$128.8 MILLION FOR OUR SKY SEGMENT, US$17.5 MILLION FOR OUR GAMING BUSINESS, AND US$, WE MADE CAPITAL CONTRIBUTIONS IN CONNECTION WITH OUR 40.5% INTEREST IN LA SEXTA IN THE AMOUNT OF €35.7 MILLION (PS.663.1 MILLION). OUR INVESTMENT IN PROPERTY, PLANT AND EQUIPMENT IN OUR CABLE AND TELECOM SEGMENT DURING 2$128.3 MILLION FOR CABLEVISIÓN, US$77.6 MILLION FOR CABLEMÁS, US$19 MILLION FOR TVI, AND US$14.1 MILLION FOR BESTEL. DEBT AND CAPITAL LEASE OBLIGATIONS THE TOTAL CONSOLIDATED DEBT AMOUNTED TO PS.43,416.2 MILLION AND PS.38,, 2, RESPECTIVELY, WHICH INCLUDED A CURRENT PORTION OF LONG-TERM DEBT IN THE AMOUNT OF PS.1,,270.4 MILLION, RESPECTIVELY. ADDITIONALLY, WE HAD CAPITAL LEASE OBLIGATIONS IN THE AMOUNT OF PS.1,401.8 MILLION AND PS.1,373.8 MILLION AS OF DECEMBER 31, 2, RESPECTIVELY, WHICH INCLUDED A CURRENT PORTION OF PS.235.3 MILLION AND PS.151.6 MILLION, RESPECTIVELY. AS OF DECEMBER 31, 2, OUR CONSOLIDATED NET (DEBT) CASH POSITION (CASH AND CASH EQUIVALENTS, TEMPORARY INVESTMENTS, AND NONCURRENT HELD-TO-MATURITY AND AVAILABLE-FOR-SALE INVESTMENTS LESS TOTAL DEBT) WAS PS.(576.3) MILLION AND PS.3,812.5 MILLION, RESPECTIVELY. THE AGGREGATE AMOUNT OF NON-CURRENT HELD-TO-MATURITY AND AVAILABLE-FOR-SALE INVESTMENTS AS OF DECEMBER 31, 2,996.1 MILLION AND PS.809.1 MILLION, RESPECTIVELY. DIVIDENDS ADDITIONALLY, TO THE DIVIDEND PAID IN MAY 2009, ON DECEMBER 10, 2009, OUR STOCKHOLDERS APPROVED THE PAYMENT OF A DIVIDEND OF PS.1.35 PER CPO, WHICH WAS PAID IN CASH IN DECEMBER 2,980.8 MILLION. SHARES REPURCHASED AND OUTSTANDING DURING 2009, WE REPURCHASED APPROXIMATELY 13.3 MILLION CPOS IN THE AGGREGATE AMOUNT OF PS.705.1 MILLION. AS OF DECEMBER 31, 2, OUR SHARES OUTSTANDING AMOUNTED TO 327,230.6 MILLION AND 328,392.8 MILLION SHARES, RESPECTIVELY; AND OUR CPO EQUIVALENTS OUTSTANDING AMOUNTED TO 2,796.8 MILLION AND 2,806.8 MILLION CPO EQUIVALENTS, RESPECTIVELY. NOT ALL OF OUR SHARES ARE IN THE FORM OF CPOS. THE NUMBER OF CPO EQUIVALENTS IS CALCULATED BY DIVIDING THE NUMBER OF SHARES OUTSTANDING BY 117. AS OF DECEMBER 31, 2, THE GDS (GLOBAL DEPOSITARY SHARES) EQUIVALENTS OUTSTANDING AMOUNTED TO 559.4 MILLION AND 561.4 MILLION GDS EQUIVALENTS, RESPECTIVELY. THE NUMBER OF GDS EQUIVALENTS IS CALCULATED BY DIVIDING THE NUMBER OF CPO EQUIVALENTS BY FIVE. ADVERTISING SALES PLAN AS OF DECEMBER 31, 2009, WE HAD RECEIVED AGGREGATE UPFRONT ADVERTISING DEPOSITS FOR TELEVISION ADVERTISING OF APPROXIMATELY PS.17,810.4 MILLION, REPRESENTING A 5.5% INCREASE COMPARED WITH THE PRIOR YEAR. APPROXIMATELY 64.2% OF THE ADVANCE DEPOSITS AS OF DECEMBER 31, 2009, WERE IN THE FORM OF SHORT-TERM, NON-INTEREST-BEARING NOTES RECEIVABLE MATURING THE FOLLOWING YEAR, WITH THE REMAINDER CONSISTING OF CASH DEPOSITS. THE WEIGHTED-AVERAGE MATURITY OF THESE NOTES WAS 4.5 MONTHS. TELEVISION RATINGS AND AUDIENCE SHARE NATIONAL URBAN RATINGS AND AUDIENCE SHARE REPORTED BY IBOPE CONFIRM THAT IN 2(19:00 TO 23:00, MONDAY TO FRIDAY), AUDIENCE SHARE AMOUNTED TO 72.4%; IN PRIME TIME (16:00 TO 23:00, MONDAY TO SUNDAY), AUDIENCE SHARE AMOUNTED TO 69.8%; AND IN SIGN-ON TO SIGN-OFF (6:00 TO 24:00, MONDAY TO SUNDAY), AUDIENCE SHARE AMOUNTED TO 70.8%. ABOUT TELEVISA GRUPO TELEVISA, S.A.B. IS THE LARGEST MEDIA COMPANY IN THE SPANISH-SPEAKING WORLD AND A MAJOR PARTICIPANT IN THE INTERNATIONAL ENTERTAINMENT BUSINESS. IT HAS INTERESTS IN TELEVISION PRODUCTION AND BROADCASTING, PRODUCTION OF PAY-TELEVISION NETWORKS, INTERNATIONAL DISTRIBUTION OF TELEVISION PROGRAMMING, DIRECT-TO-HOME SATELLITE SERVICES, CABLE TELEVISION AND TELECOMMUNICATION SERVICES, MAGAZINE PUBLISHING AND DISTRIBUTION, RADIO PRODUCTION AND BROADCASTING, PROFESSIONAL SPORTS AND LIVE ENTERTAINMENT, FEATURE-FILM PRODUCTION AND DISTRIBUTION, THE OPERATION OF AN INTERNET PORTAL, AND GAMING. GRUPO TELEVISA ALSO OWNS AN UNCONSOLIDATED EQUITY STAKE IN LA SEXTA, A FREE-TO-AIR TELEVISION VENTURE IN SPAIN. DISCLAIMER THIS ANNEX CONTAINS FORWARD-LOOKING STATEMENTS REGARDING THE COMPANY’S RESULTS AND PROSPECTS. ACTUAL RESULTS COULD DIFFER MATERIALLY FROM THESE STATEMENTS. THE FORWARD-LOOKING STATEMENTS IN THIS ANNEX SHOULD BE READ IN CONJUNCTION WITH THE FACTORS DESCRIBED IN “ITEM 3. KEY INFORMATION – FORWARD-LOOKING STATEMENTS” IN THE COMPANY’S ANNUAL REPORT ON FORM 20-F, WHICH, AMONG OTHERS, COULD CAUSE ACTUAL RESULTS TO DIFFER MATERIALLY FROM THOSE CONTAINED IN FORWARD-LOOKING STATEMENTS MADE IN THIS ANNEX AND IN ORAL STATEMENTS MADE BY AUTHORIZED OFFICERS OF THE COMPANY. READERS ARE CAUTIONED NOT TO PLACE UNDUE RELIANCE ON THESE FORWARD-LOOKING STATEMENTS, WHICH SPEAK ONLY AS OF THEIR DATES. THE COMPANY UNDERTAKES NO OBLIGATION TO PUBLICLY UPDATE OR REVISE ANY FORWARD-LOOKING STATEMENTS, WHETHER AS A RESULT OF NEW INFORMATION, FUTURE EVENTS OR OTHERWISE. FINANCIAL STATEMENT NOTES CONSOLIDATED AUDITED INFORMATION Final Printing GRUPO TELEVISA, S.A.B. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2009AND 2008 (IN THOUSANDS OF MEXICAN PESOS, EXCEPT PER CPO AND PER SHARE AMOUNTS) 1.ACCOUNTING POLICIES: THESE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS OF GRUPO TELEVISA, S.A.B. (THE "COMPANY") AND ITS CONSOLIDATED ENTITIES (COLLECTIVELY, THE "GROUP"), AS OF DECEMBER 31, 2, AND FOR THE YEARS ENDED ON THOSE DATES, ARE UNAUDITED. IN THE OPINION OF MANAGEMENT, ALL ADJUSTMENTS (CONSISTING PRINCIPALLY OF NORMAL RECURRING ADJUSTMENTS) NECESSARY FOR A FAIR PRESENTATION OF THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS HAVE BEEN INCLUDED THEREIN. FOR PURPOSES OF THESE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS, CERTAIN INFORMATION AND DISCLOSURES, NORMALLY INCLUDED IN FINANCIAL STATEMENTS PREPARED IN ACCORDANCE WITH MEXICAN FINANCIAL REPORTING STANDARDS (“MEXICAN FRS”), HAVE BEEN CONDENSED OR OMITTED. THESE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SHOULD BE READ IN CONJUNCTION WITH THE GROUP'S CONSOLIDATED AND AUDITED FINANCIAL STATEMENTS AND NOTES THERETO FOR THE YEAR ENDED DECEMBER 31, 2009, WHICH INCLUDE, AMONG OTHER DISCLOSURES, THE GROUP'S MOST SIGNIFICANT ACCOUNTING POLICIES, WHICH HAVE BEEN APPLIED ON A CONSISTENT BASIS FOR THE YEAR ENDED DECEMBER 31, 2009. EFFECTIVE JUNE 1, 2008, THE GROUP BEGAN CONSOLIDATING THE ASSETS, LIABILITIES AND RESULTS OF OPERATIONS OF CABLEMÁS, S.A. DE C.V. AND SUBSIDIARIES (COLLECTIVELY, “CABLEMÁS”) IN ITS CONSOLIDATED FINANCIAL STATEMENTS. BEFORE THAT DATE, THE GROUP ACCOUNTED FOR ITS INVESTMENT IN CABLEMÁS BY APPLYING THE EQUITY METHOD. EFFECTIVE OCTOBER 1, 2009, THE GROUP BEGAN CONSOLIDATING THE ASSETS, LIABILITIES AND RESULTS OF OPERATIONS OF TELEVISIÓN INTERNACIONAL, S.A. DE C.V. AND SUBSIDIARIES (COLLECTIVELY, “TVI”) IN ITS CONSOLIDATED FINANCIAL STATEMENTS. BEFORE THAT DATE, THE GROUP ACCOUNTED FOR ITS INVESTMENT IN TVI BY APPLYING THE EQUITY METHOD. 2.PROPERTY, PLANT AND EQUIPMENT: PROPERTY, PLANT AND EQUIPMENT AS OFDECEMBER 31 CONSISTED OF: BUILDINGS Ps. Ps. BUILDING IMPROVEMENTS TECHNICAL EQUIPMENT SATELLITE TRANSPONDERS FURNITURE AND FIXTURES TRANSPORTATION EQUIPMENT COMPUTER EQUIPMENT LEASEHOLD IMPROVEMENTS ACCUMULATED DEPRECIATION ) ) LAND CONSTRUCTION AND PROJECTS IN PROGRESS Ps. Ps. DEPRECIATION CHARGED TO INCOME FOR THE THREE MONTHS ENDED MARCH 31, 2,273,,092,199, RESPECTIVELY. 3.LONG-TERM DEBT SECURITIES: AS OF DECEMBER 31, THE GROUP'S CONSOLIDATED LONG-TERM DEBT SECURITIES OUTSTANDING WERE AS FOLLOWS: LONG-TERM DEBT SECURITIES THOUSANDS OF U.S. DOLLARS MEXICAN PESOS THOUSANDS OF U.S. DOLLARS MEXICAN PESOS 8.0% SENIOR NOTES DUE 2011 (A) U.S.$ Ps. U.S.$ Ps. 6.0% SENIOR NOTES DUE 2018 (A) 6.625% SENIOR NOTES DUE 2025 (A) 8.5% SENIOR NOTES DUE 2032 (A) 8.49% SENIOR NOTES DUE 2037 (A) - - 9.375% SENIOR GUARANTEED NOTES DUE 2015 (B) 6.625% SENIOR NOTES DUE 2040 (A) - - U.S.$ Ps. U.S.$ Ps. (A) THESE SENIOR NOTES ARE UNSECURED OBLIGATIONS OF THE COMPANY, RANK EQUALLY IN RIGHT OF PAYMENT WITH ALL EXISTING AND FUTURE UNSECURED AND UNSUBORDINATED INDEBTEDNESS OF THE COMPANY, AND ARE JUNIOR IN RIGHT OF PAYMENT TO ALL OF THE EXISTING AND FUTURE LIABILITIES OF THE COMPANY’S SUBSIDIARIES. INTEREST ON THE SENIOR NOTES DUE 2011, 2018, 2025, 2032, 2, INCLUDING ADDITIONAL AMOUNTS PAYABLE IN RESPECT OF CERTAIN MEXICAN WITHHOLDING TAXES, IS 8.41%, 6.31%, 6.97%, 8.94%, 8.93% AND 6.97% PER ANNUM, RESPECTIVELY, AND IS PAYABLE SEMI-ANNUALLY. THESE SENIOR NOTES MAY NOT BE REDEEMED PRIOR TO MATURITY, EXCEPT IN THE EVENT OF CERTAIN CHANGES IN LAW AFFECTING THE MEXICAN WITHHOLDING TAX TREATMENT OF CERTAIN PAYMENTS ON THE SECURITIES, IN WHICH CASE THE SECURITIES WILL BE REDEEMABLE, AS A WHOLE BUT NOT IN PART, AT THE OPTION OF THE COMPANY. ALSO, THE COMPANY MAY, AT ITS OWN OPTION, REDEEM THE SENIOR NOTES DUE 2018, 2025, 2, IN WHOLE OR IN PART, AT ANY TIME AT A REDEMPTION PRICE EQUAL TO THE GREATER OF THE PRINCIPAL AMOUNT OF THE SENIOR NOTES OR THE PRESENT VALUE OF FUTURE CASH FLOWS, AT THE REDEMPTION DATE, OF PRINCIPAL AND INTEREST AMOUNTS OF THE SENIOR NOTES DISCOUNTED AT A FIXED RATE OF COMPARABLE U.S. OR MEXICAN SOVEREIGN BONDS. THE AGREEMENT OF THESE SENIOR NOTES CONTAINS COVENANTS THAT LIMIT THE ABILITY OF THE COMPANY AND CERTAIN RESTRICTED SUBSIDIARIES ENGAGED IN TELEVISION BROADCASTING, PAY TELEVISION NETWORKS AND PROGRAMMING EXPORTS, TO INCUR OR ASSUME LIENS, PERFORM SALE AND LEASEBACK TRANSACTIONS, AND CONSUMMATE CERTAIN MERGERS, CONSOLIDATIONS AND SIMILAR TRANSACTIONS. THE SENIOR NOTES DUE 2011, 2018, 2025, 2032, 2 (B) THESE SENIOR GUARANTEED NOTES ARE UNSECURED OBLIGATIONS OF CABLEMÁS AND ITS RESTRICTED SUBSIDIARIES AND ARE GUARANTEED BY SUCH RESTRICTED SUBSIDIARIES, RANK EQUALLY IN RIGHT OF PAYMENT WITH ALL EXISTING AND FUTURE UNSECURED AND UNSUBORDINATED INDEBTEDNESS OF CABLEMÁS AND ITS RESTRICTED SUBSIDIARIES, AND ARE JUNIOR IN RIGHT OF PAYMENT TO ALL OF THE EXISTING AND FUTURE SECURED INDEBTEDNESS OF CABLEMÁS AND ITS RESTRICTED SUBSIDIARIES TO THE EXTENT OF THE VALUE OF THE ASSETS SECURING SUCH INDEBTEDNESS. INTEREST ON THESE SENIOR NOTES, INCLUDING ADDITIONAL AMOUNTS PAYABLE IN RESPECT OF CERTAIN MEXICAN WITHHOLDING TAXES, IS 9.858%, AND IS PAYABLE SEMI-ANNUALLY. CABLEMÁS MAY REDEEM THESE SENIOR NOTES, IN WHOLE OR IN PART, AT ANY TIME BEFORE NOVEMBER 15, 2010, AT REDEMPTION PRICES PLUS ACCRUED AND UNPAID INTEREST. THE AGREEMENT OF THESE SENIOR NOTES CONTAINS CERTAIN COVENANTS RELATING TO CABLEMÁS AND ITS RESTRICTED SUBSIDIARIES, INCLUDING COVENANTS WITH RESPECT TO LIMITATIONS ON INDEBTEDNESS, PAYMENTS, DIVIDENDS, INVESTMENTS, SALE OF ASSETS, AND CERTAIN MERGERS AND CONSOLIDATIONS. IN JULY 2008, CABLEMÁS PREPAID A PORTION OF THESE SENIOR NOTES IN THE PRINCIPAL AMOUNT OF U.S.$0.3 MILLION IN CONNECTION WITH A TENDER OFFER TO PURCHASE THESE SENIOR NOTES AT A PURCHASE PRICE OF 101% PLUS RELATED ACCRUED AND UNPAID INTEREST. 4.CONTINGENCIES: ON JANUARY 22, 2009, THE COMPANY AND UNIVISION COMMUNICATIONS INC. (“UNIVISION”) ANNOUNCED AN AMENDMENT TO THE PROGRAM LICENSE AGREEMENT (“PLA”) BETWEEN TELEVISA, S.A. DE C.V. (“TELEVISA”) AND UNIVISION. IN CONNECTION WITH THIS AMENDMENT AND IN RETURN FOR CERTAIN OTHER CONSIDERATION, TELEVISA AND UNIVISION AGREED TO DISMISS CERTAIN CLAIMS THAT WERE PENDING IN A DISTRICT COURT ACTION IN LOS ANGELES, CALIFORNIA, WITH THE EXCEPTION OF A COUNTERCLAIM FILED BY UNIVISION IN OCTOBER 2006, WHEREBY IT SOUGHT FOR A JUDICIAL DECLARATION THAN ON OR AFTER DECEMBER 19, 2006, PURSUANT TO THE PLA, TELEVISA MAY NOT TRANSMIT OR PERMIT OTHERS TO TRANSMIT ANY TELEVISION PROGRAMMING INTO THE UNITED STATES BY MEANS OF THE INTERNET. THE COMPANY CANNOT PREDICT HOW THE OUTCOME OF THIS LITIGATION WILL AFFECT THE GROUP’S BUSINESS RELATIONSHIP WITH UNIVISION WITH RESPECT TO INTERNET DISTRIBUTION RIGHTS IN THE UNITED STATES. THERE ARE OTHER VARIOUS LEGAL ACTIONS AND OTHER CLAIMS PENDING AGAINST THE GROUP INCIDENTAL TO ITS BUSINESSES AND OPERATIONS. IN THE OPINION OF THE GROUP'S MANAGEMENT, NONE OF THESE PROCEEDINGS WILL HAVE A MATERIAL ADVERSE EFFECT ON THE GROUP'S FINANCIAL POSITION OR RESULTS OF OPERATIONS. 5.STOCKHOLDERS' EQUITY: THE CONTROLLING INTEREST STOCKHOLDERS' EQUITY AS OF DECEMBER 31 IS ANALYZED AS FOLLOWS: NOMINAL PESOS RESTATED PESOS (1) NOMINAL PESOS RESTATED PESOS (1) CAPITAL STOCK ISSUED Ps. Ps. Ps. Ps. ADDITIONAL PAID-IN CAPITAL LEGAL RESERVE UNAPPROPRIATED EARNINGS CUMULATIVE GAIN ON EQUITY OF ASSOCIATES ACCUMULATED OTHER COMPREHENSIVE LOSS, NET — — NET INCOME FOR THE YEAR — — SHARES REPURCHASED TOTAL CONTROLLING INTEREST STOCKHOLDERS’ EQUITY Ps. Ps. (1)ARESTATEMENT FOR INFLATION EFFECTS WAS RECOGNIZED BY THE COMPANY THROUGH DECEMBER 31, 2007, IN ACCORDANCE WITH MEXICAN FRS. IN APRIL 2008, THE COMPANY’S STOCKHOLDERS APPROVED (I) THE PAYMENT OF A DIVIDEND IN THE AGGREGATE AMOUNT OF UP TO PS.2,276,340, WHICH CONSISTED OF PS.0.75 PER CPO AND PS.0.00641025, NOT IN THE FORM OF A CPO, AND WAS PAID IN CASH IN MAY 2,229,973; AND (II) THE CANCELLATION OF APPROXIMATELY 7,146.1 MILLION OF SHARES OF CAPITAL STOCK IN THE FORM OF APPROXIMATELY 61.1 MILLION CPOS, WHICH WERE REPURCHASED BY THE COMPANY IN2 IN APRIL 2009, THE COMPANY’S STOCKHOLDERS APPROVED (I) THE PAYMENT OF A DIVIDEND FOR AN AGGREGATE AMOUNT OF UP TO PS.5,204,575, WHICH CONSISTED OF PS.1.75 PER CPO AND PS.0.014957264, NOT IN THE FORM OF A CPO, WHICH WAS PAID IN CASH IN MAY 2,183,020; AND (II) THE CANCELLATION OF APPROXIMATELY 1,421.2 MILLION SHARES OF CAPITAL STOCK IN THE FORM OF APPROXIMATELY 12.1 MILLLION CPOS, WHICH WERE REPURCHASED BY THE COMPANY IN 2008. IN DECEMBER 2009, THE COMPANY’S STOCKHOLDERS APPROVED, THE PAYMENT OF A DIVIDEND FOR AN AGGREGATE AMOUNT OF UP TO PS.4,000,000, WHICH CONSISTED OF PS.1.35 PER CPO AND PS.0.011538461, NOT IN THE FORM OF A CPO, WHICH WAS PAID IN CASH IN DECEMBER 2,980,837. AS OF DECEMBER 31, 2009, THE NUMBER OF SHARES ISSUED, REPURCHASED AND OUTSTANDING IS AS FOLLOWS: ISSUED REPURCHASED OUTSTANDING SERIES “A” SHARES SERIES “B” SHARES SERIES “D” SHARES SERIES “L” SHARES THE COMPANY’S SHARES REPURCHASED BY THE COMPANY, AND THE COMPANY’S SHARES HELD BY TRUSTS IN CONNECTION WITH THE COMPANY’S LONG-TERM RETENTION PLAN ARE PRESENTED AS A CHARGE TO THE CONTROLLING INTEREST STOCKHOLDERS’ EQUITY AS OF DECEMBER 31, 2009,AS FOLLOWS: A, B, D, AND L SHARES IN THE FORM OF CPOS NOT IN THE FORM OF CPOS TOTAL NET COST REPURCHASE PROGRAM (1) - Ps. HELD BY A COMPANY’S SUBSIDIARY TRUST(2) HELD BY A COMPANY’S TRUST (3) ADVANCES FOR ACQUISITION OF SHARES (4) - - - Ps. (1) DURING THE YEAR ENDED DECEMBER 31, 2009, THE COMPANY REPURCHASED 1,553,502,,277,800 CPOS, IN THE AGGREGATE AMOUNT OF PS.705,068. (2) IN JANUARY 2009, THE COMPANY RELEASED 4,773,,800 CPOS, IN CONNECTION WITH THE COMPANY’S STOCK PURCHASE PLAN, IN THE AMOUNT OF PS.371. DURING THE FIRST HALF OF 2009, A SPECIAL PURPOSE TRUST ACQUIRED 70,200,000 COMPANY’S SHARES IN THE FORM OF 600,000 CPOS, IN THE AMOUNT OF PS.21,220.IN SECOND QUARTER 2009, THIS SPECIAL PURPOSE TRUST WAS DESIGNATED, IN CONJUNCTION WITH ALL OF ITS REMAINING COMPANY’S SHARES, A TRUST FOR THE COMPANY’S LONG-TERM RETENTION PLAN. (3) IN JANUARY 2009, THE COMPANY RELEASED 1,369,593,,705,’S LONG-TERM RETENTION PLAN, IN THE AMOUNT OF PS.75,835, DURING THE YEAR ENDED DECEMBER 31, 2009, A TRUST FOR THE COMPANY’S LONG-TERM RETENTION PLAN ACQUIRED 991,083,600 COMPANY’S SHARES IN THE FORM OF 8,470,800 CPOS, IN THE AMOUNT OF PS.422,386. (4) IN CONNECTION WITH THE COMPANY’S LONG-TERM RETENTION PLAN. THE GROUP ACCRUED IN THE CONTROLLING INTEREST STOCKHOLDERS’ EQUITY A SHARE-BASED COMPENSATION EXPENSE OF PS.371,, 2009, WHICH AMOUNT WAS REFLECTED IN CONSOLIDATED OPERATING INCOME AS ADMINISTRATIVE EXPENSE (SEE NOTE 11). 6.REPURCHASE OF SHARES: NO RESERVE FOR REPURCHASE OF SHARES WAS OUTSTANDING AS OF DECEMBER 31, 2009. IN ACCORDANCE WITH THE MEXICAN SECURITIES LAW, ANY AMOUNT OF SHARES REPURCHASED AND HELD BY THE COMPANY SHOULD BE RECOGNIZED AS A CHARGE TO STOCKHOLDERS' EQUITY, AND ANY CANCELLATION OF SHARES REPURCHASED SHOULD BE RECOGNIZED AS A REDUCTION OF THE COMPANY'S CAPITAL STOCK ISSUED FOR AN AMOUNT PROPORTIONATE TO THE SHARES CANCELLED. 7. INTEGRAL RESULT OF FINANCING: INTEGRAL RESULT OF FINANCING FOR THE YEARS ENDED DECEMBER 31 CONSISTED OF: INTEREST EXPENSE (1) Ps. Ps. INTEREST INCOME ) ) FOREIGN EXCHANGE LOSS (GAIN), NET (2) ) Ps. Ps. INTEREST EXPENSE INCLUDES IN 2,,741, RESPECTIVELY. INCLUDES IN 2(GAIN) FROM FOREIGN CURRENCY DERIVATIVE CONTRACTS OF PS.529,(889,562), RESPECTIVELY. 8. DEFERRED TAXES: THE DEFERRED INCOME TAX LIABILITY AS OF DECEMBER 31 WAS DERIVED FROM: ASSETS: ACCRUED LIABILITIES Ps. Ps. GOODWILL TAX LOSS CARRYFORWARDS ALLOWANCE FOR DOUBTFUL ACCOUNTS CUSTOMER ADVANCES OTHER ITEMS LIABILITIES: INVENTORIES ) ) PROPERTY, PLANT AND EQUIPMENT, NET ) ) PREPAID EXPENSES ) ) TAX LOSSES OF SUBSIDIARIES, NET ) DEFERRED INCOME TAXES OF MEXICAN COMPANIES DEFERRED INCOME TAXES OF FOREIGN SUBSIDIARIES ) ASSET TAX VALUATION ALLOWANCES ) ) FLAT RATE BUSINESS TAX DIVIDENDS DISTRIBUTED AMONG GROUP’S ENTITIES ) - DEFERRED INCOME TAX LIABILITY, NET Ps. ) Ps. ) DEFERRED TAX LIABILITYCURRENT PORTION Ps. ) Ps. - DEFERRED TAX LIABILITYLONG-TERM ) ) Ps. ) Ps. ) 9. DISCONTINUED OPERATIONS: NO DISCONTINUED OPERATIONS, AS DEFINED BY MEXICAN FRS BULLETIN C-15, IMPAIRMENT IN THE VALUE OF LONG-LIVED ASSETS AND THEIR DISPOSAL, WERE RECOGNIZED IN INCOME FOR THE YEARS ENDED DECEMBER 31, 2 10.QUARTERLY NET RESULTS: THE QUARTERLY NET RESULTS FOR THE FOUR QUARTERS ENDED DECEMBER 31, 2: QUARTER ACCUMULATED QUARTER 1 / 09 Ps. Ps. 2 / 09 3 / 09 4 / 09 11. INFORMATION BY SEGMENTS: INFORMATION BY SEGMENTS FOR THE YEARS ENDED DECEMBER 31, 2: TOTAL REVENUES INTERSEGMENT REVENUES CONSOLIDATED REVENUES SEGMENT INCOME (LOSS) 2009: TELEVISION BROADCASTING Ps. Ps. Ps. Ps. PAY TELEVISION NETWORKS PROGRAMMING EXPORTS PUBLISHING SKY CABLE AND TELECOM OTHER BUSINESSES ) SEGMENT TOTALS RECONCILIATION TO CONSOLIDATED AMOUNTS: ELIMINATIONS AND CORPORATE EXPENSES ) ) - ) DEPRECIATION AND AMORTIZATION EXPENSE - - - ) CONSOLIDATED TOTAL Ps. Ps. - Ps. Ps. 2008: TELEVISION BROADCASTING Ps. Ps. Ps. Ps. PAY TELEVISION NETWORKS PROGRAMMING EXPORTS PUBLISHING SKY CABLE AND TELECOM OTHER BUSINESSES ) SEGMENT TOTALS RECONCILIATION TO CONSOLIDATED AMOUNTS: ELIMINATIONS AND CORPORATE EXPENSES ) ) - ) DEPRECIATION AND AMORTIZATION EXPENSE - - - ) CONSOLIDATED TOTAL Ps. Ps. - Ps. Ps. CONSOLIDATED TOTALS REPRESENT CONSOLIDATED OPERATING INCOME. THE GROUP’S PUBLISHING DISTRIBUTION BUSINESS WAS PRESENTED AS A SEPARATE REPORTABLE BUSINESS THROUGH SECOND QUARTER 2008, AND WAS CLASSIFIED INTO THE OTHER BUSINESSES SEGMENT IN THIRD QUARTER 2008, SINCE ITS OPERATIONS BECAME NO LONGER SIGNIFICANT TO THE GROUP’S CONSOLIDATED FINANCIAL STATEMENTS TAKEN AS A WHOLE. 12.INVESTMENTS: IN THE YEAR ENDED DECEMBER 31, 2009, THE GROUP MADE CAPITAL CONTRIBUTIONS IN CONNECTION WITH ITS 40.5% INTEREST IN LA SEXTA ANDITS 25% INTEREST IN VOLARIS IN THE AGGREGATE AMOUNT OF €35.7 MILLION (PS.663,082)AND U.S.$5 MILLION (PS.69,000), RESPECTIVELY. 13. OTHER STOCKHOLDERS TRANSACTIONS: IN FEBRUARY 2009, THE GROUP ACQUIRED A PORTION OF NONCONTROLLING INTEREST IN CABLEMÁS TO INCREASE ITS INTEREST IN THIS SUBSIDIARY FROM 54.5% TO 58.3%. IN APRIL 2009, THE HOLDING COMPANIES OF THE SKY SEGMENT PAID A DIVIDEND TO ITS EQUITY OWNERS IN THE AGGREGATE AMOUNT OF PS.2,000,000, OF WHICH PS.826, IN JUNE 2009, THE STOCKHOLDERS OF EMPRESAS CABLEVISIÓN, S.A.B. DE C.V. MADE A CAPITAL CONTRIBUTION IN CASH TO INCREASE THE CAPITAL STOCK OF THIS COMPANY’S SUBSIDIARY IN THE AGGREGATE AMOUNT OF PS.3,699,652, OF WHICH PS.1,811, IN NOVEMBER 2009, THE HOLDING COMPANIES OF THE SKY SEGMENT PAID A DIVIDEND TO ITS EQUITY OWNERS IN THE AGGREGATE AMOUNT OF PS.750,000, OF WHICH PS.310, 14. FINANCING TRANSACTIONS: IN MARCH 2009, THE COMPANY ENTERED INTO A PURCHASE AGREEMENT WITH THE HOLDER OF A U.S.$80 MILLION NON-INTEREST BEARING PROMISSORY NOTE PAYABLE ISSUED BY A COMPANY’S SUBSIDIARY WITH A MATURITY IN AUGUST 2009. IN MAY 2009, THE COMPANY REPAID A BANK LOAN AT ITS MATURITY IN THE PRINCIPAL AMOUNT OF PS.1,162,460. IN NOVEMBER 2009, THE COMPANY ISSUED 6.625% SENIOR NOTES DUE 2$600 MILLION (SEE NOTE 3). 15.SUBSEQUENT EVENTS: ON FEBRUARY 15, 2010, THE COMPANY AND NII HOLDINGS, INC. ANNOUNCED THAT THEY SIGNED AN AGREEMENT UNDER WHICH, AMONG OTHER TRANSACTIONS, THE GROUP WILL INVEST U.S.$1,% EQUITY STAKE IN COMUNICACIONES NEXTEL DE MÉXICO, S.A. DE C.V. (“NEXTEL MEXICO”), AS FOLLOWS: U.S.$1,’S INVESTMENT AND OTHER TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ARE CONDITIONED UPON THE NEXTEL MEXICO AND THE GROUP CONSORTIUM BEING AWARDED LICENSES TO USE SPECIFIED AMOUNTS OF SPECTRUM IN THE UPCOMING SPECTRUM AUCTIONS IN MEXICO AND OTHER CUSTOMARY CLOSING CONDITIONS. IN MARCH 2010, SKY REACHED AN AGREEMENT WITH A SUBSIDIARY OF INTELSAT, S.A. (“INTELSAT”) TO LEASE 24 TRANSPONDERS ON INTELSAT IS-21 SATELLITE WHICH WILL BE MAINLY USED FOR SIGNAL RECEPTION AND RETRANSMISSION SERVICES OVER THE SATELLITE´S ESTIMATED 15-YEARS SERVICE LIFE. IS-21 INTENDS TO REPLACE INTELSAT IS-9 AS SKY’S PRIMARY TRANSMISSION SATELLITE AND IS CURRENTLY EXPECTED TO START SERVICE IN THE FOURTH QUARTER OF 2012. DECLARATION OF THE REGISTRANT´S OFFICERS RESPONSIBLE FOR THE INFORMATION. WE HEREBY DECLARE THAT, TO THE EXTENT OF OUR FUNCTIONS, WE PREPARED THE INFORMATION RELATED TO THE REGISTRANT CONTAINED IN THIS QUARTERLY REPORT, AND BASED ON OUR KNOWLEDGE, THIS INFORMATION FAIRLY PRESENTS THE REGISTRANT´S CONDITION. WE ALSO DECLARE THAT WE ARE NOT AWAREOF ANY RELEVANT INFORMATION THAT HAS BEEN OMITTED OR UNTRUE IN THIS QUARTERLY REPORT, OR INFORMATION CONTAINED IN SUCH REPORT THAT MAY BE MISLEADING TO INVESTORS. /s/ EMILIO AZCÁRRAGA JEAN /s/ SALVI FOLCH VIADERO EMILIO AZCÁRRAGA JEAN SALVI FOLCH VIADERO PRESIDENT AND CHIEF EXECUTIVE CHIEF FINANCIAL OFFICER OFFICER /s/ JOAQUIN BALCÁRCEL SANTA CRUZ JOAQUIN BALCÁRCEL SANTA CRUZ VICE PRESIDENT-LEGAL AND GENERAL COUNSEL MÉXICO, D.F., MAY 4, 2010 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GRUPO TELEVISA, S.A.B. (Registrant) Dated:May7, 2010 By: /s/ Jorge Lutteroth Echegoyen Name: Jorge Lutteroth Echegoyen Title: Controller, Vice President
